 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”), dated as of November 15,
2011 (the “Execution Date”), is among American Eagle Energy Inc., a Nevada
corporation, whose address is 27 North 27th Street, Suite 21G, Billings, Montana
59101 (“AEE”), Eternal Energy Corp., a Nevada corporation, whose address is 2549
W. Main Street, Suite 202, Littleton, Colorado 80120 (“Eternal”), and NextEra
Energy Gas Producing, LLC, a Delaware limited liability company, whose address
is 1000 Louisiana Street, Suite 5550, Houston, Texas 77002 (“Buyer”). Eternal
and AEE are sometimes referred to herein individually as a “Seller” and
collectively as “Sellers”. Sellers and Buyer are sometimes referred to herein as
a “Party” or the “Parties.”

 

RECITALS

 

A.           AEE and Eternal jointly own certain rights and interests in, to and
under the leasehold estates created by the oil and gas leases described in Part
1 of Exhibit A and Eternal owns certain rights and interests in, to and under
the leasehold estates created by the oil and gas leases described in Part 2 of
Exhibit A.

 

B.           Sellers desire to sell and convey to Buyer and Buyer desires to
purchase and acquire from Sellers an undivided 75% of each Seller’s right, title
and interest in and to the Assets (as defined below).

 

In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Sellers agree as follows:

 

ARTICLE 1

PURCHASE AND SALE

 

1.1           Purchase and Sale. Subject to the terms and conditions of this
Agreement, Buyer agrees to purchase and acquire from Sellers and Sellers agree
to sell and convey to Buyer, all of Sellers’ right, title and interest in and to
the Assets (as defined below), for the consideration specified in Article 2.

 

1.2           Assets. “Assets” shall mean an undivided 75% of each Seller’s
right, title and interest in and to the following:

 

(a)          The leasehold estates created by the oil and gas leases described
in Exhibit A (the “Leases”), together with each and every kind and character of
right, title, claim or interest which either Seller has in and to the lands
described in Exhibit A or covered by the Leases (collectively, the “Lands”),
even though Sellers’ interests therein or in the Lands may be incorrectly
described or omitted from Exhibit A;

 

(b)          Any and all leasehold interests and other rights, titles and
interests of Sellers in and to any pooled acreage, communitized acreage or units
arising on account of the Leases or the Lands having been pooled, communitized
or unitized into such units (the “Unit Interests”);

 

 

 

 

(c)          All oil wells and gas wells, water injection wells and other
injection or disposal wells, temporarily abandoned and permanently plugged and
abandoned wells, and all other wells of every nature and kind located on or
attributable to the Leases or the Unit Interests (the “Wells,” and together with
the Leases and the Unit Interests, the “Subject Oil and Gas Interests”);

 

(d)          All oil, gas, well gas, casinghead gas, condensate, and all
components of any of them (including liquids and products produced from any of
them) (the “Hydrocarbons”), in each case, produced from or attributable to the
Subject Oil and Gas Interests from and after the Effective Time (the “Conveyed
Hydrocarbons”);

 

(e)          The contracts and agreements described in Exhibit E (collectively,
the “Applicable Contracts”);

 

(f)          To the extent related to the use, ownership or operation of any of
the Subject Oil and Gas Interests or any of the Equipment, (i) all easements,
rights-of-way, servitudes, surface use agreements, surface leases and similar
rights, obligations and interests and (ii) all permits, water rights (including
water withdrawal, storage, discharge, treatment, injection and disposal rights),
licenses, registrations, consents, orders, approvals, variances, exemptions,
waivers, franchises, rights and other authorizations issued by any governmental
authority;

 

(g)           All equipment, machinery, fixtures, and other real, immovable,
personal, movable and mixed property that is located on the Subject Oil and Gas
Interests and used (or held for use) in connection with the use, ownership or
operation of the Wells, including flow lines, pipelines, well pads, caissons,
tank batteries, equipment inventory, improvements (collectively, the
“Equipment”); and

 

(h)          Copies of all files, records and data relating to the properties
and interests described above, including all land, title, well and contract
files, operations, accounting, environmental, production and tax records, and
geological and geophysical data (collectively, the “Records”).

 

For the purposes of the Assignment, Exhibit A shall omit the following columns:
“Rental Status,” “Lease Gross,” “Lease Net,” “LOR,” “ORRI,” “Working Interest”
and “NRI.”

 

ARTICLE 2

PURCHASE PRICE

 

2.1           Purchase Price. The purchase price for the Assets shall be
$15,660,015 (the “Purchase Price”), which represents a purchase price of $1,750
per Net Acre (the “Per Acre Price”), multiplied by the approximately 11,931.44
aggregate Net Acres covered by the Leases, multiplied by the 75% of Sellers’
right, title and interest being acquired by Buyer.

 

“Net Acre” shall mean (i) each Seller’s undivided interest in the leasehold
estate created by the applicable Lease, multiplied by (ii) the number of acres
covered by the Lease multiplied by (iii) the lessor’s percentage interest in the
oil and gas mineral fee estate in the land covered by the Lease. “Allocated
Value” with respect to a Lease shall mean an amount equal to the Per Acre Price
multiplied by the number of Net Acres set forth in Exhibit A for such Lease.

 

2

 

 

2.2           Effective Time. The effective time of the transfer of the Assets
for the purpose of allocating revenues and expenses shall be 7:00 a.m. local
time where the Assets are located, on November 1, 2011 (the “Effective Time”).

 

2.3           Adjustments to Purchase Price. At Closing, the Purchase Price
shall be adjusted according to this Section 2.3 without duplication as follows:

 

(a)          Downward Adjustments: the Purchase Price shall be adjusted downward
by an amount equal to:

 

(i)          the sum of the Defect Values determined in accordance with
Sections 4.5 and 4.7;

 

(ii)         the sum of all Casualty Losses determined in accordance with
Section 10.5;

 

(iii)        the Per Acre Price (multiplied by the applicable amount of Net
Acres excluded) of any Lease or portion thereof excluded from this Agreement
pursuant to Section 10.6; and

 

(iv)        any unpaid taxes for which Seller is responsible pursuant to Section
10.3.

 

(b)          Upward Adjustments: the Purchase Price shall be adjusted upward by
an amount equal to:

 

(i)          the sum of the Benefit Values determined in accordance with
Sections 4.6 and 4.7;

 

(ii)         an amount equal to all capital expenses and other exploration or
development expenditures that would be chargeable under an operating agreement
with terms customary in the area incurred by Sellers after the Effective Time
with respect to the Assets; and

 

(iii)        any taxes for which Buyer is responsible pursuant to Section 10.3
and which have been paid by Seller.

 

2.4           Settlement Statements.

 

(a)          Closing Settlement Statement. All such adjustments to be made to
the Purchase Price at Closing shall be set forth on a “Closing Settlement
Statement” which Sellers shall prepare and provide to Buyer at least two (2)
Business Days before the Closing Date. “Business Day” shall mean any day other
than a Saturday, Sunday or a day on which national banks are allowed by the
Federal Reserve to be closed. The Purchase Price, as so adjusted, shall be paid
at Closing and is referred to herein as the “Closing Amount.”

 

3

 

 

(b)          Final Settlement Statement. As soon as reasonably practicable, but
no later than the later of (i) ninety (90) days after Closing or (ii) the date
that is ten (10) Business Days after the final resolution of any dispute under
Section 4.7, Buyer shall deliver to Sellers a final settlement statement (the
“Final Settlement Statement”) setting forth each adjustment to the Purchase
Price made pursuant to Section 2.3, along with reasonable supporting
documentation, using the best information then available (including, to the
extent possible, all actual amounts). For a period of thirty (30) days after
receipt of the Final Settlement Statement (the “Audit Period”), Sellers and
Buyer agree to cooperate and make available the necessary records to permit the
Parties to conduct an audit and verification of the Final Settlement Statement.
No later than the end of the Audit Period, Buyer and Sellers may deliver to the
other Parties a written report containing any changes it proposes or cured
objections identified in the Final Settlement Statement. Any matters covered by
the Final Settlement Statement to which Buyer and Sellers do not object in
writing by the end of the Audit Period shall be deemed correct and shall be
final and binding on the Parties and not subject to further review, audit or
lawsuit. To the extent that the Final Settlement Statement deviates from the
Closing Settlement Statement, the undisputed amounts will be paid by the
applicable Party to the other Party within five (5) Business Days of the end of
the Audit Period (in the amounts and percentages set out on the Closing
Settlement Statement). The Parties agree to negotiate in good faith to resolve
any disputes relating to items in the Final Settlement Statement and shall meet
no later than fifteen (15) days after the end of the Audit Period to resolve any
such disputes. If the Parties fail to agree on final adjustments within fifteen
(15) days after such meeting, either Party may submit the disputed items to the
Denver, Colorado office of PricewaterhouseCoopers LLP, or another nationally
recognized, reputable accounting firm having an office in Denver, Colorado, or
otherwise located near the vicinity of the Properties on which the Parties agree
in writing (the “Accounting Referee”). The Parties shall direct the Accounting
Referee to resolve all outstanding disputes relating to the Final Settlement
Statement within thirty (30) days after its receipt of all relevant materials
pertaining to the dispute. The Accounting Referee shall act as an expert for the
limited purpose of determining the specific disputed matters submitted by the
Parties with respect to the Final Settlement Statement and may not award damages
or penalties to either Party with respect to any matter. Sellers (on the one
hand) and Buyer (on the other hand) shall share equally the Accounting Referee’s
fees and expenses. The Final Settlement Statement, whether as agreed between the
Parties or as determined by a decision of the Accounting Referee, shall be
binding on and non-appealable by the Parties and not subject to further review,
audit or lawsuit. Payment by Buyer or Sellers, as applicable, for any disputed
amount on the Final Settlement Statement shall be made within five (5) Business
Days after the earlier of (i) the date such amount is agreed, or deemed agreed,
by the Parties, or (ii) the date the Parties receive the Accounting Referee’s
decision.

 

4

 

 

ARTICLE 3

BUYER’S INSPECTION

 

3.1           Access to Records. Until Closing, Eternal will make available to
Buyer and its representatives at Eternal’s office during Eternal’s normal
business hours, the Records in Sellers’ possession or control relating to the
Assets for the purpose of permitting Buyer to perform its due diligence review.

 

3.2           No Representation or Warranty. Except as provided in Section 5.6,
Sellers make no representation or warranty as to the accuracy or completeness of
the Records. Buyer agrees that any conclusions drawn from such Records shall be
the result of its own independent review and judgment.

 

ARTICLE 4

TITLE MATTERS

 

4.1           Defensible Title. The term “Defensible Title” with respect to a
Lease means such title of Sellers in and to the Leases that: (i) results in
Sellers owning that number of Net Acres with respect to the Lease equal to the
number of Net Acres for the Lease set forth in Exhibit A, (ii) entitles Sellers
to a net revenue interest in the Lease (“NRI”) not less than the NRI set forth
for such Lease in Exhibit A, (iii) entitles Sellers to a working interest in the
lands described in the Lease (“WI”) not more than the WI set forth for such
Lease in Exhibit A, and (iv) subject to and except for Permitted Encumbrances,
is free and clear of all liens, security interests, encumbrances, claims, and
any other defects.

 

4.2           Permitted Encumbrances. The term “Permitted Encumbrances” shall
mean:

 

(a)          lessors’ royalties, overriding royalties, net profits interests,
production payments, reversionary interests and similar burdens if the
cumulative effect thereof does not operate to reduce the NRI for the affected
Lease below the NRI set forth for such Lease in Exhibit A;

 

(b)          all rights to consent by, required notices to, filings with, or
other actions by federal, state or local governmental bodies, in connection with
the conveyance of the applicable Lease if the same are customarily sought after
Closing;

 

(c)          rights of reassignment contained in any agreement providing for
reassignment upon the surrender or expiration of any Leases;

 

(d)          easements, rights-of-way, servitudes, permits, surface leases and
other rights with respect to surface operations, on, over or in respect of any
of the Leases or any restriction on access thereto that do not materially
interfere with the operation, value or ownership of the affected Lease;

 

(e)          the terms and conditions of the Leases;

 

(f)          liens created under deeds of trust, mortgages and similar
instruments by the lessor under a Lease covering the lessor’s surface and
mineral interests in the land covered thereby that have been fully subordinated
to the applicable Lease and that would customarily be accepted by the original
lessee in acquiring oil and gas leases or purchasing undeveloped oil and gas
leases;

 

5

 

 

(g)          liens created under deeds of trust, mortgages and similar
instruments by the lessor under a Lease covering the lessor’s surface and
mineral interests in the land covered thereby that have not been subordinated to
the applicable Lease, which would customarily be accepted by the original lessee
in acquiring oil and gas leases or purchasing undeveloped oil and gas leases and
for which the lessee would not customarily seek a subordination of such lien to
the oil and gas leasehold estate when obtaining such lease; provided, however,
the foregoing shall not be a Permitted Encumbrance with respect to Leases (i) on
which drilling activities are being, or have been, conducted or have been
proposed, (ii) which are pooled with other leases or lands on which drilling
activities are being, or have been, conducted or have been proposed or (iii)
with respect to which either Seller is a lessor;

 

(h)          such other matters and irregularities affecting the Assets as are
customarily accepted by a prudent oil and gas company in acquiring or purchasing
undeveloped oil and gas fee leases in the area where the Leases are located,
recognizing that the lessee would customarily seek to cure certain of these
matters after acquiring the lease and paying lease bonuses, but prior to
conducting drilling activities on the Leases; provided, however, the foregoing
shall not be a Permitted Encumbrance with respect to Leases (i) on which
drilling activities are being, or have been, conducted or have been proposed or
(ii) which are pooled with other leases or lands on which drilling activities
are being, or have been, conducted or have been proposed;

 

(i)          liens for taxes or assessments not yet due and delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business;

 

(j)          rights reserved to or vested in any federal, state, local, or
tribal governmental body, authority or agency to control or regulate any of the
Assets in any manner; and all applicable laws, rules, regulations and orders of
general applicability in the area of the Assets;

 

(k)          defects in the early chain of title consisting of the mere failure
to recite marital status in a document or omissions of successors of heirship
proceedings, unless Buyer provides evidence that such failure or omission has
resulted in another party’s colorable claim of title to the relevant Asset;
provided, however, that no such defect shall constitute a Permitted Encumbrance
to the extent it results in Sellers owning a number of Net Acres in a Lease
which is less than the number of Net Acres set forth on Exhibit A for such
Lease;

 

(l)          defects arising out of lack of corporate authorization unless Buyer
provides evidence that such corporate action was not authorized and results in
another party’s colorable claim of title to the Asset;

 

6

 

 

(m)          defects based solely on lack of information in Sellers’ files;
provided, however, that any fact, circumstance or condition constituting the
missing information or any part thereof shall not constitute a Permitted
Encumbrance; and

 

(n)          defects arising out of lack of survey, unless a survey is required
by applicable laws or regulations.

 

4.3           Title Defect. The term “Title Defect” means with respect to a
Lease any lien, encumbrance, adverse claim, default, expiration, failure, defect
in or objection to real property title, other than Permitted Encumbrances, that
alone or in combination with other defects renders Sellers’ title to the Lease
less than Defensible Title.

 

4.4           Defect Value. “Defect Value” means the following:

 

(a)          If the Title Defect is a lien, security interest, encumbrance,
claim, or any other defect (other than those defects described in items (b)
through (e) below, which shall be handled in accordance with such items), in
each case other than a Permitted Encumbrance, the Defect Value shall be the cost
of removing such defect, not to exceed the Allocated Value of the affected
Lease.

 

(b)          [*].

 

(c)          If (i) the Title Defect is an actual reduction in NRI below the NRI
for the affected Lease set forth in Exhibit A, and (ii) there is not an actual
reduction in the WI for such Lease below the WI for such Lease set forth in
Exhibit A in the same or greater proportion than the reduction in NRI for such
Lease, then the Defect Value shall be an amount equal to the reduction in value
of the Lease based upon Buyer’s economic modeling.

 

(d)          If the Title Defect is an actual increase in WI above the WI for
the affected Lease set forth in Exhibit A, without a corresponding increase in
NRI for the affected Lease, then the Defect Value shall be an amount equal to
the reduction in value of the Lease based upon Buyer’s economic modeling.

 

(e)          If the Title Defect is that the actual Net Acres covered by the
Lease is less than the number of Net Acres set forth in Exhibit A for such
Lease, the Defect Value shall be an amount equal to such difference in Net Acres
multiplied by the Per Acre Price.

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended. 

 

7

 

 

4.5           Title Defects. On or before [*] (the “Title Notice Date”), Buyer
shall deliver to Sellers a written notice of Title Defects (the “Title Defect
Notice”) describing in reasonable detail (a) each Title Defect, (b) the basis of
each Title Defect and (c) Buyer’s good faith estimate of the Defect Value
associated with each Title Defect. The failure of Buyer to timely notify Sellers
of a Title Defect on the Title Notice Date shall be deemed a waiver by Buyer of
such Title Defect. If the Assets are affected by Title Defects, the Purchase
Price at Closing will be reduced under Section 2.3 by the amount of the Defect
Values contained within the Title Defect Notice (subject to adjustment in
accordance with Section 4.7), unless with respect to a Title Defect: (i) Buyer
agrees to waive the Title Defect, or (ii) Sellers cure the Title Defect on or
before 5:00 p.m. Mountain Time three (3) days before Closing.

 

4.6           Title Benefits. In the event that (A) the Net Acres covered by the
Leases exceeds the aggregate number of Net Acres set forth in Exhibit A (with
respect to each Lease, the “Positive Acreage Variance”) and (B) the NRI for such
Lease is not less than the NRI for such Lease set forth in Exhibit A, such
condition shall be deemed to be a “Title Benefit”. The value associated with any
Title Benefit shall be the Per Acre Price multiplied by the Positive Acreage
Variance for each Lease subject to a Title Benefit (the “Benefit Value”).
Sellers shall notify Buyer in writing of any Title Benefit by the Title Defect
Date (the “Title Benefit Notice”). Such written notice shall include a detailed
description of the Title Benefit and the associated Benefit Value. The failure
of Sellers to timely notify Buyer of a Title Benefit by the Title Notice Date
shall be deemed a waiver by Sellers of such Title Benefit. If the Assets are
affected by Title Benefits, the Purchase Price at Closing will be increased
under Section 2.3 by the amount of the Benefit Values contained within the Title
Benefit Notice (subject to adjustment in accordance with Section 4.7).

 

4.7           Unresolved Title Disputes.

 

(a)          If the Sellers dispute any Title Defect claimed by Buyer in
accordance with Section 4.5 regarding (i) the existence and scope of a Title
Defect, (ii) the amount of the Defect Value, or (iii) the adequacy of Sellers’
Title Defect curative materials (in each case (i) through (iii), a “Title Defect
Dispute”), then the Sellers shall notify the Buyer in writing within two (2)
Business Days prior to the Closing Date (such notice, the “Sellers Rebuttal”).
Sellers Rebuttal shall include a statement of reasons as to why the Buyer’s
Title Defect is incorrect. Any Title Defect proposed by Buyer which Seller does
not dispute as provided in this Section 4.7(a) shall be deemed to be agreed to
by the Parties.

 

(b)          If the Buyer disputes any Title Benefit claimed by Sellers in
accordance with Section 4.6 regarding (i) the existence and scope of a Title
Benefit, or (ii) the amount of the Benefit Value (in each case (i) through (ii),
a “Title Benefit Dispute” and, together with a Title Defect Dispute, a “Title
Dispute”), then the Buyer shall notify the Sellers in writing within two (2)
Business Days prior to the Closing Date (such notice, the “Buyer Rebuttal”).
Buyer Rebuttal shall include a statement of reasons as to why the Buyer’s Title
Benefit is incorrect. Any Title Defect proposed by Buyer which Seller does not
dispute as provided in this Section 4.7(b) shall be deemed to be agreed to by
the Parties.

 

8

 

 

(c)          On the Closing Date, any Lease(s) affected by a Title Dispute shall
be conveyed by Sellers to Buyer at Closing and the Purchase Price shall be
reduced and/or increased, as applicable, in accordance with Sections 4.5 and
4.6. If the Parties are unable to resolve any Title Dispute that is outstanding
on the Closing Date within ten (10) days following Closing, either Party may
submit, by no later than sixty (60) days following the Post-Closing Diligence
Period, such Title Dispute to a title referee agreed upon by Sellers and Buyer
who shall be neutral, not represent or have recently represented either Party
and shall be an attorney with at least ten years of experience in oil and gas
law (the “Title Valuation Referee”). The Parties shall direct the Title
Valuation Referee to resolve the applicable Title Dispute within thirty (30)
days after its receipt of all relevant materials pertaining thereto, being in no
event greater than forty-five (45) days after the referral of the matter to the
Title Valuation Referee. The Title Valuation Referee shall act as an expert for
the limited purpose of determining the specified disputed title and valuation
matters submitted by either Party and may not award damages or penalties to
either Party with respect to any other matter. Seller and Buyer shall share
equally the Title Valuation Referee’s fees, costs and expenses. The
determination of the Title Valuation Referee shall be made in writing, shall be
binding upon and non-appealable by the Parties and shall not be subject to
further review, audit or lawsuit. Upon the Title Valuation Referee’s
determination of an adjustment to be made in association with a Title Dispute,
such amount shall be used for the reduction or increase to be made to the
Purchase Price in accordance with Section 2.3.

 

ARTICLE 5

SELLERS’ REPRESENTATIONS AND WARRANTIES

 

Each Seller with respect to itself, severally and not jointly, makes the
following representations and warranties as of the Execution Date and the
Closing Date:

 

5.1           Organization and Standing. Such Seller represents that it is a
corporation duly organized, validly existing and in good standing under the laws
of the State of its incorporation as set forth above and is duly qualified to
carry on its business in the State where the Leases are located.

 

5.2           Power. Such Seller has all requisite power and authority to carry
on its business as presently conducted. The execution and delivery of this
Agreement does not, and the fulfillment of and compliance with the terms and
conditions hereof will not violate, or be in conflict with, any provision of
such Seller’s governing documents, or any provision of any agreement or
instrument to which such Seller is a party or by which it is bound, or any
judgment, decree, order, statute, rule or regulation applicable to such Seller.

 

5.3           Authorization and Enforceability. This Agreement constitutes such
Seller’s legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws for the protection of creditors, as
well as to general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

9

 

 

5.4           Liability for Brokers’ Fees. Such Seller has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.

 

5.5           No Bankruptcy. There are no bankruptcy proceedings pending, being
contemplated by or, threatened against such Seller.

 

5.6           Accuracy of the Records. Such Seller makes no representations
regarding the accuracy or completeness of any of the Records; provided, however,
such Seller does represent that, with regards to the Records relating to the
Assets owned by such Seller (i) such Records are files, or copies thereof, that
such Seller has used in the ordinary course of operating and owning the Leases,
(ii) such Seller has made, or prior to Closing will make, such Records in its
possession available to Buyer, (iii) such Seller has not intentionally withheld
any of the Records from Buyer and (iv) such Seller has no knowledge that the
Records are incomplete or inaccurate.

 

5.7           Qualified to Hold and Operate Leases. Such Seller is qualified
under all applicable laws, rules and regulations to own the Assets, and AEE is
qualified under all applicable laws, rules and regulations to operate the
Assets.

 

5.8           Leases. The Leases have been maintained according to their terms
and conditions, and to such Seller’s knowledge, no party to the Leases is in
default, and the Leases are presently in full force and effect.

 

5.9           Rights in Third Parties. Except for this Agreement, the Applicable
Contracts, the Joint Operating Agreement to be executed at Closing and as set
forth on Schedule 5.9, to such Seller’s knowledge, the Assets are not subject to
(i) any contract or agreement to which either Seller is a party, or (ii) any
unrecorded contract or agreement to which a Seller is not a party, including, in
each case (i) and (ii), any such operating agreement, exploration or
participation agreement, sales contract or other agreement relating to the
ownership, development, operation, sale or marketing thereof, and no person has
any call upon, preferential right or option to purchase or similar rights with
respect to the Assets or the Hydrocarbons produced therefrom. There are no
consents required to assign (other than consents from federal and state
governments and similar authorities that customarily are obtained following the
consummation of transactions substantially similar to the transactions
contemplated by this Agreement) that are applicable in connection with the
transactions contemplated hereby.

 

5.10         Mortgages and Security Interests. There are no mortgages, deeds of
trust, security interests or financing statements encumbering the Assets, except
to the extent the same relates only to a Permitted Encumbrance.

 

5.11         Litigation. There is no suit, action, arbitration proceeding, or
legal, administrative or other proceeding pending against such Seller or
otherwise affecting the Assets that might (i) result in impairment or loss of
such Seller’s title to any part of the Assets, (ii) hinder or impede such
Seller’s ownership or operation of the Assets, or (iii) hinder or impede the
ability of such Seller to consummate the transactions contemplated hereby; nor,
to such Seller’s knowledge, is any such proceeding threatened.

 

10

 

 

5.12         Compliance with Law. Such Seller has not received a written notice
of any violation of any statute, law, ordinance, regulation, permit, rule or
order of any federal, state, tribal or local government or any other
governmental department or agency, or any judgment, decree or order of any
court, applicable to the Assets, which remains uncured.

 

5.13         No Production or Drilling. To such Seller’s knowledge, there has
been no production of oil, gas or other lease substances from or attributable to
the Leases, and no operations for the drilling of a well have been conducted on
the Lands.

 

5.14         Taxes. During such Seller’s ownership of the Assets, all federal,
state and local ad valorem, property, production, severance and similar taxes,
based upon or measured by such Seller’s ownership of the Assets or the
production of Hydrocarbons therefrom that are due and owing have been paid in
full in accordance with all applicable regulatory or other obligations, except
those that are being contested in good faith in the normal course of business,
and the respective tax returns due prior to the date hereof have been filed.
Such Seller has not received any written notice of any pending tax claim that
could result in an encumbrance upon any of the Assets, if successful, and, to
such Seller’s knowledge, no such claim has been threatened.

 

5.15         Tax Partnership. The Assets are not subject to any tax partnership.

 

5.16         Environmental. All material permits or other governmental
authorizations required under any environmental law in connection with the
ownership or operation of the Assets have been obtained and are in full force
and effect, and, to such Seller’s knowledge, the Assets are currently in
material compliance therewith. Such Seller does not have any knowledge of any
release, disposal, event, condition, circumstance, activity, practice or
incident concerning any land, facility, asset or property included in the Assets
or the lands covered thereby that would reasonably be expected to interfere with
or prevent the ability of the Assets to be owned and operated in compliance with
all applicable environmental laws.

 

5.17         Marketing and Development. There are no pipelines or gathering
systems included in the Assets and there are no rights of way, easements,
surface rights or other similar rights or pipeline or gathering equipment
located on the Assets currently held by such Seller that are necessary to the
current, or reasonably anticipated future, flow of Hydrocarbons produced from
the Assets to market or for the development of the Assets that are not being
conveyed to Buyer pursuant to this Agreement.

 

5.18         Advance Payments; Hedging Agreements. Such Seller is not obligated
by virtue of any take-or-pay payment, advance payment or other similar payment
(other than lessor royalties), to deliver Hydrocarbons attributable to the
Assets, or proceeds from the sale thereof, at some future time without receiving
full payment therefore at the time of delivery. None of the Assets or any of the
Hydrocarbons attributable to the Assets is burdened by any hedging contract,
production payment or other arrangement relating to future sales.

 

11

 

 

5.19         Current Commitments. There are no authorizations for expenditure or
other capital commitments relating to the Assets to drill or rework wells or for
other capital expenditures that will be binding on the Assets or the Buyer
following the Closing. Such Seller has elected to participate in all operations
conducted on, or proposed with respect to, the Assets since the Effective Date.
Seller is not in “non-consent” status with respect to any operations currently
being conducted on the Assets or with respect to any of the Wells.

 

5.20         Material Effect. Since the Effective Date, to the knowledge of such
Seller, there has not been any injury spill, accident or other such event on the
Assets that would reasonably be expected to result in an expense to the owner of
the Assets that exceeds $50,000, net to the owner. To the knowledge of such
Seller, all operations on the Assets have been conducted in accordance with the
prevailing standards for prudent operation in the oil and gas industry.

 

5.21         Foreign Person. Such Seller is not a “foreign person” within the
meaning of Section 1445 of the Internal Revenue Code of 1986, as amended.

 

ARTICLE 6

BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer makes the following representations and warranties as of the Execution
Date and the Closing Date:

 

6.1           Organization and Standing. Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is duly qualified to carry on its business in the State
where the Leases are located.

 

6.2           Power. Buyer has all requisite power and authority to carry on its
business as presently conducted. The execution and delivery of this Agreement
does not, and the fulfillment of and compliance with the terms and conditions
hereof will not, as of the Closing Date, violate, or be in conflict with, any
material provision of Buyer’s governing documents, or any material provision of
any agreement or instrument to which Buyer is a party or by which it is bound,
or any judgment, decree, order, statute, rule or regulation applicable to Buyer.

 

6.3           Authorization and Enforceability. This Agreement constitutes
Buyer’s legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws for the protection of creditors, as
well as to general principles of equity, regardless whether such enforceability
is considered in a proceeding in equity or at law.

 

6.4           Liability for Brokers’ Fees. Buyer has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which Sellers shall have any
responsibility whatsoever.

 

12

 

 

6.5           Buyer’s Evaluation. Buyer is not acquiring the Assets for sale in
connection with any distribution thereof or any other security related thereto
within the meaning of Securities Act of 1933, as amended. Buyer is an
experienced and knowledgeable investor in the oil and gas business. Buyer has
been advised by and has relied solely upon its own expertise in legal, tax and
other professional counsel concerning the transaction contemplated by this
Agreement, the Assets and the value thereof. Buyer (a) is familiar with
investments of the nature of the Assets, (b) understands that this investment
involves substantial risks, (c) has (or will have before Closing) adequately
investigated the Assets, (d) has substantial knowledge and experience in
financial and business matters such that it is capable of evaluating, and has
evaluated, the merits and risks inherent in an investment in the Assets, and (e)
is able to bear the economic risks of such investment. Buyer has had (or will
have before Closing) the opportunity to visit with Seller and meet with its
officers and other representatives to discuss the Assets, has (or will have
before Closing) received all materials, documents and other information that
Buyer deems necessary or advisable to evaluate an investment in the Assets, and
has (or will have before Closing) made its own independent examination,
investigation, analysis and evaluation of an investment in the Assets, including
its own estimate of the value of the Assets. Buyer has (or will have before
Closing) undertaken such due diligence as Buyer deems adequate.

 

6.6           Qualified to Hold Leases. Buyer is eligible under all applicable
laws, rules and regulations to own the Assets.

 

ARTICLE 7

CONDITIONS PRECEDENT TO CLOSING

 

7.1           Sellers’ Conditions. The obligations of Sellers at the Closing are
subject, at the option of Sellers, to the satisfaction or waiver at or prior to
the Closing of the following conditions precedent:

 

(a)          All representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing; provided, however, that any such representation or warranty that is
qualified by materiality shall be true and correct in all respects, and Buyer
shall have performed and satisfied all covenants and agreements required by this
Agreement to be performed and satisfied by Buyer at or prior to the Closing in
all material respects;

 

(b)          No order has been entered by any court or governmental agency
having jurisdiction over the Parties or the subject matter of this Agreement
that restrains or prohibits the purchase and sale contemplated by this Agreement
and that remains in effect at Closing;

 

(c)          The aggregate of all of the Title Defect adjustments pursuant to
Article 4 shall not exceed 25% of the Purchase Price.

 

13

 

 

7.2           Buyer’s Conditions. The obligations of Buyer at the Closing are
subject, at the option of Buyer, to the satisfaction or waiver at or prior to
Closing of the following conditions precedent:

 

(a)          All representations and warranties of each Seller contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing; provided, however, that any such representation or warranty that is
qualified by materiality shall be true and correct in all respects, and each
Seller shall have performed and satisfied all covenants and agreements required
by this Agreement to be performed and satisfied by each such Seller at or prior
to the Closing in all material respects;

 

(b)          No order has been entered by any court or governmental agency
having jurisdiction over the Parties or the subject matter of this Agreement
that restrains or prohibits the purchase and sale contemplated by this Agreement
and that remains in effect at the time of Closing;

 

(c)          The aggregate of all of the Title Defect adjustments pursuant to
Article 4 shall not exceed 25% of the Purchase Price;

 

(d)          The aggregate of all upward adjustments to the Purchase Price
determined as of Closing shall not exceed 25% of the Purchase Price.

 

ARTICLE 8

RIGHT OF TERMINATION

 

8.1           Termination. This Agreement may be terminated in accordance with
the following provisions:

 

(a)          by Sellers if the conditions set forth in Section 7.1 are not
satisfied, through no fault of Sellers, or waived by Sellers in writing, as of
Closing; or

 

(b)          by Buyer if the conditions set forth in Section 7.2 are not
satisfied, through no fault of Buyer, or waived by Buyer in writing, as of
Closing; or

 

(c)          by any Party who is not in default or breach hereunder if the
Closing has not occurred by December 31, 2011.

 

8.2           Liabilities Upon Termination.

 

(a)          Buyer’s Default. If Closing does not occur because Buyer wrongfully
fails to tender performance at Closing or otherwise materially breaches this
Agreement prior to Closing, and if Sellers are (i) not in default under this
Agreement in a manner that would entitle Buyer to terminate this Agreement and
(ii) ready, willing and able to Close, Sellers shall be entitled to all
available legal and equitable remedies for Buyer’s breach of this Agreement.
Buyer’s failure to close shall not be considered wrongful if Buyer’s conditions
under Section 7.2 are not satisfied through no fault of Buyer and are not waived
by Buyer.

 

14

 

 

(b)          Sellers’ Default. If Closing does not occur because either Seller
wrongfully fails to tender performance at Closing or otherwise materially
breaches this Agreement prior to Closing, and if Buyer is (i) not in default
under this Agreement in a manner that would entitle Sellers to terminate this
Agreement and (ii) ready, willing and able to Close, Buyer shall be entitled to
all available legal and equitable remedies for Sellers’ breach of this Agreement
including specific performance. Sellers’ failure to close shall not be
considered wrongful if Sellers’ conditions under Section 7.1 are not satisfied
through no fault of Sellers and are not waived by Sellers.

 

(c)          Other Termination. If this Agreement terminates pursuant to Section
8.1(c) or if Sellers and Buyer otherwise agree to terminate this Agreement, each
Party shall release the other Party from any and all liability for termination
of this Agreement.

 

ARTICLE 9

CLOSING

 

9.1           Closing. The “Closing” of the transaction contemplated hereby
shall be held at Eternal’s offices on December 14, 2011, or such other date and
location as the Parties may agree. The date the Closing actually occurs is
referred to herein as the “Closing Date.”

 

9.2           Closing Obligations. At Closing, the following events shall occur,
each being a condition precedent to the others and each being deemed to have
occurred simultaneously with the others:

 

(a)          Assignment and Conveyance. Sellers and Buyer shall execute,
acknowledge and deliver to Buyer an Assignment, Bill of Sale and Conveyance of
the Assets (the “Assignment”), except for any Leases which shall not be conveyed
at Closing pursuant to Section 4.7, substantially in the form of Exhibit B.

 

(b)          Settlement Statement. Sellers shall execute the Closing Settlement
Statement.

 

(c)          Closing Amount. Buyer shall deliver (i) to Eternal 50% of that
portion of the Closing Amount attributable to the Leases set forth in Part 1 of
Exhibit A, (ii) to Eternal that portion of the Closing Amount attributable to
the Leases set forth in Part 2 of Exhibit A, and (iii) to AEE 50% of that
portion of the Closing Amount attributable to the Leases set forth in Part 1 of
Exhibit A, in each case in the amounts for each Seller as set forth on the
Closing Settlement Statement. Such payments shall be made by wire transfer in
immediately available funds, according to the wire instructions provided by
Sellers on the Closing Settlement Statements.

 

(d)          Possession. Sellers shall deliver to Buyer possession of the
Assets.

 

15

 

 

(e)          Joint Operating Agreement. The Parties shall execute, acknowledge
and deliver a Joint Operating Agreement substantially in the form of Exhibit C
naming Eternal as Operator (the “Joint Operating Agreement”), covering the
properties conveyed herein that will be jointly owned by Eternal and Buyer
post-Closing, to the extent such properties are not currently subject to a
third-party joint operating agreement, and a memorandum of the same in
recordable form.

 

(f)          Seller’s Officer’s Certificates. An officer of each Seller shall
execute and deliver to Buyer a certificate substantially in the form of
Exhibit F.

 

(g)          Buyer’s Officer’s Certificate. An officer of Buyer shall execute
and deliver to Sellers a certificate substantially in the form of Exhibit G.

 

(h)          Non-Foreign Status Affidavit. Each Seller shall execute,
acknowledge and deliver a certification of non-foreign status, in form and
substance substantially similar to that set forth on Exhibit D.

 

(i)          Letters In Lieu. If, prior to Closing, production of Hydrocarbons
has commenced on any of the Leases, Sellers shall execute and deliver to Buyer
any necessary letters in lieu of transfer orders directing all purchasers of
production to pay Buyer the proceeds attributable to production from the Assets
from and after the Effective Time, such letters in lieu to be in form and
substance reasonably acceptable to each of the Parties.

 

(j)          Other Documents. Sellers and Buyer shall execute and deliver to
each other such other documents as may be reasonably requested by any other
Party to more fully carry out the transactions contemplated by this Agreement.

 

ARTICLE 10

PRE-CLOSING COVENANTS AND POST-CLOSING OBLIGATIONS

 

10.1         Conduct of Business. From and after the date hereof until the
earlier of the Closing and the termination of this Agreement in accordance with
Article 8 (the “Interim Period”), except as expressly contemplated by this
Agreement or as consented to in writing by Buyer, each Seller shall, to the
extent reasonably within such Seller’s control:

 

(a)          cause the Assets to be maintained and operated in a manner
consistent with the manner of maintenance and operations prior to date hereof;

 

(b)          refrain from taking any action to sell, dispose of, distribute,
mortgage, encumber, pledge or enter into any agreement or arrangement for the
sale, disposition, distribution, mortgage, encumbrance or pledge of, any of the
Assets, other than dispositions of obsolete or worn out equipment where a
reasonably prudent lessee or operator would do the same and dispositions of the
Hydrocarbons that are produced from the Assets in the course of normal
operations;

 

(c)          refrain from entering into any transaction, the effect of which
would be to cause Sellers’ NRI to be less than, or Sellers’ WI to be greater
than, that shown in Exhibit A for any Lease or Well, respectively, shown
thereon, unless, with respect to any increase in the WI, there is a
proportionate increase in the NRI with respect to such Lease or Well;

 

16

 

 

(d)          except for emergencies, not enter into any contract, make any
commitment or assume or incur any obligation with respect to the Assets
involving expenditures in excess of Twenty-Five Thousand Dollars ($25,000), net
to Sellers’ interest;

 

(e)          pay, as they become due, all expenses related to the Assets, as
would be paid by a reasonably prudent lessee or operator; and

 

(f)          notify Buyer of any election that such Seller is required to make
under any Applicable Contract, specifying the nature and time period associated
with such election, and, if Buyer does not respond to such Seller within
sufficient time to enable such Seller to timely make such election, then such
Seller shall make such election as would a reasonably prudent lessee or
operator.

 

10.2         Records. Sellers shall deliver copies of the Records to Buyer
within ten (10) Business Days after Closing.

 

10.3         Sales and Other Transfer Taxes. Sellers shall bear all real,
personal property, ad valorem or similar taxes and assessments (whether federal,
state or local) (“Property Taxes”) that are assessed on, or that otherwise
relate to, the operation or ownership of any of the Assets for a period that
ends before the Effective Date; and all deductions, credits or refunds
pertaining to the aforementioned taxes and assessments, no matter when received,
belong to Sellers.  Provided that Closing has occurred, Buyer shall bear all
Property Taxes that are assessed on, or that otherwise relate to, the operation
or ownership of any of the Assets for any period that begins on or after the
Effective Date (excluding the income taxes of Sellers and any capital gains tax
of the Sellers that arise from the transaction contemplated by this Agreement,
which such taxes shall be the sole responsibility of the applicable Seller); and
all deductions, credits and refunds pertaining to the aforementioned taxes and
assessments, no matter when received, belong to Buyer. Property Taxes assessed
on the Assets with respect to a period which begins before, and ends after, the
Effective Date shall be prorated based on the number of days in such period
which fall on each side of the Effective Date (with the day on which the
Effective Date falls being counted in the period after the Effective Date).  Any
taxes and other charges calculated on the basis of production of Hydrocarbons
from the Assets, or sales of production from the Assets, including severance
taxes, production taxes, and oil extraction taxes (“Production Taxes”) shall be
borne by Sellers if the time of production was before the Effective Date, and
shall be borne by Buyer if the time of production was after the Effective Date.
Actual amounts shall be accounted for as Purchase Price adjustments pursuant to
Section 2.3.  Buyer shall bear all sales tax (defined as any and all transfer,
sales, gross receipts, compensating use, or similar taxes, and any associated
penalties and interest), if any, on the transaction contemplated by this
Agreement and any documentary, filing and recording fees required in connection
with the processing, filing or recording of the assignments delivered hereunder;
provided that, for the avoidance of doubt, such payment shall not be considered
to be a gross-up payment and Buyer shall not be responsible for paying
additional taxes on such grossed-up amount, if any are due.  Each Party is
responsible for filing any tax returns and handling payment of any tax due under
the law during the period when it or its affiliate holds title to the Assets.

 

17

 

 

10.4         Further Assurances. From time to time after Closing, Sellers and
Buyer shall each execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, such further instruments and take such other action
as may be reasonably requested in order to accomplish more effectively the
purposes of the transactions contemplated by this Agreement, including
assurances that Sellers and Buyer are financially capable of performing any
indemnification required hereunder.

 

10.5         Casualty Loss and Condemnation. If, prior to Closing, all or any
portion of the Assets are destroyed or damaged by fire, flood, earthquake,
windstorm, theft, vandalism, explosion, blowout, riot, sabotage, accident or
other casualty of a similar nature or shall be taken by condemnation or under
the right of eminent domain (each, a “Casualty Loss”), then the Purchase Price
shall be reduced by the value of such Casualty Loss.

 

10.6         Preferential Rights.

 

(a)          Promptly after the Execution Date, the Sellers shall prepare and
send notices to the holders of any preferential rights to purchase any of the
Assets or similar rights that are set forth on Schedule 5.9 in compliance with
the terms of such rights and requesting waivers of such rights. The
consideration payable under this Agreement for any particular Asset shall be the
Per Acre Price for such Asset. Sellers shall used commercially reasonable
efforts to cause such waivers of preferential rights to purchase or other
similar rights (or the exercise thereof) to be obtained and delivered prior to
Closing.

 

(b)          If any preferential right to purchase any Asset is exercised prior
to Closing, then the Purchase Price shall be decreased by the Per Acre Price of
such Asset, the affected Asset shall not be transferred at Closing and the
affected Asset shall be deemed to be deleted from Exhibit A to this Agreement.

 

(c)          Should a third person fail to exercise or waive its preferential
right to purchase any portion of the Assets prior to Closing and the time for
exercise or waiver has not yet expired, then the Purchase Price shall be
decreased by the Per Acre Price of such Asset and the affected Asset shall not
be transferred at Closing. Following Closing, if (i) such third person waives
such preferential right or (ii) fails to exercise such preferential right within
the time period that such third person must exercise such preferential right in
accordance with the applicable contract establishing such preferential right,
then the Sellers shall assign the applicable Asset to Buyer in a timely manner
and the Purchase Price shall be increased by the Per Acre Price of such Asset;
provided that, if neither item (i) or (ii) occurs within six months following
Closing, then Buyer shall have the option to not accept such Asset and to
terminate its purchase of such Asset upon written notice to the Sellers, in
which case the affected Asset shall be deemed to be deleted from Exhibit A to
this Agreement.

 

18

 

 

ARTICLE 11

ASSUMPTION AND RETENTION OF OBLIGATIONS AND

INDEMNIFICATION; DISCLAIMERS

 

11.1         Buyer’s Assumption of Liabilities and Obligations. Upon Closing,
Buyer shall assume and pay, perform, fulfill and discharge all claims, costs,
expenses, liabilities and obligations relating to the ownership or operation of
the Assets (including those arising under environmental laws) other than the
Retained Liabilities (the “Assumed Liabilities”).

 

11.2         Sellers’ Retention of Liabilities and Obligations. Upon Closing,
Sellers shall, severally and jointly, assume and pay, perform, fulfill and
discharge all claims, costs, expenses, liabilities and obligations relating to
the ownership or operation of the Assets (including those arising under
environmental laws) that are attributable to periods prior to the Effective Time
(the “Retained Liabilities”).

 

11.3         Indemnification.

 

(a)          Losses. “Losses” shall mean any actual losses, costs, expenses
(including court costs, reasonable fees and expenses of attorneys, technical
experts and expert witnesses and the cost of investigation), liabilities,
damages, demands, suits, claims, and sanctions of every kind and character
(including civil fines) arising from, related to or reasonably incident to
matters indemnified against; excluding however any special, consequential,
punitive or exemplary damages, diminution of value of an Asset, loss of profits
incurred by a Party hereto or Loss incurred as a result of the indemnified party
indemnifying a third party, except to the extent the indemnified party suffers
such damages to a third party (other than as a result of the indemnified party’s
indemnification of such third party).

 

(b)          Sellers’ Indemnification of Buyer. Upon Closing, each Seller shall,
severally and jointly, defend, indemnify (on an after-tax basis), and save and
hold harmless Buyer, its officers, directors, employees and agents, from and
against all Losses which arise directly or indirectly from or in connection with
(i) the Retained Liabilities, and (ii) any breach by Sellers of their
representations, warranties and/or covenants under this Agreement.

 

(c)          Buyer’s Indemnification of Sellers. Upon Closing, Buyer assumes all
risk, liability, obligation and Losses in connection with, and shall defend,
indemnify (on an after-tax basis), and save and hold harmless each Seller, its
officers, directors, employees and agents, from and against all Losses which
arise directly or indirectly from or in connection with (i) the Assumed
Liabilities, and (ii) any breach by Buyer of its representations, warranties
and/or covenants under this Agreement.

 

11.4         No Insurance; Subrogation. The indemnifications provided in this
Article 11 shall not be construed as a form of insurance. Buyer and Sellers
hereby waive for themselves, their successors or assigns, including any
insurers, any rights to subrogation for Losses for which each of them is
respectively liable or against which each respectively indemnifies the other,
and, if required by applicable policies, Buyer and Sellers shall obtain waiver
of such subrogation from its respective insurers.

 

19

 

 

11.5         Reservation as to Non-Parties. Nothing herein is intended to limit
or otherwise waive any recourse Buyer or Sellers may have against any non-party
for any obligations or liabilities that may be incurred with respect to the
Assets.

 

ARTICLE 12

MISCELLANEOUS

 

12.1         Exhibits. The Exhibits to this Agreement are hereby incorporated in
this Agreement by reference and constitute a part of this Agreement.

 

12.2         Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by Buyer or Sellers in negotiating this Agreement or
in consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring such fees, costs or expenses, including engineering, land,
title, legal and accounting fees, costs and expenses.

 

12.3         Notices. All notices and other communications under this Agreement
shall be in writing and delivered (a) personally, (b) by registered or certified
mail with postage prepaid, and return receipt requested, (c) by nationally
recognized commercial overnight courier service with charges prepaid, or (d) by
facsimile transmission, directed to the intended recipient as follows:

 

If to AEE:

 

American Eagle Energy, Inc.

27 North 27th Street, Suite 21G

Billings, Montana 59101

Attn:     Richard Findley

Telephone:     (406) 794-8767

Facsimile:       (406) 294-9764

 

If to Eternal:

 

Eternal Energy Corp.

2549 W. Main Street, Suite 202

Littleton, Colorado 80120

Attn:     Brad Colby

Telephone:     (303) 798-5235

Facsimile:       (303) 798-5767

 

If to Buyer:

 

NextEra Energy Gas Producing, LLC

1000 Louisiana Street, Suite 5550

Houston, Texas 77002

Attn:     Michael Jessop

Telephone:     (713) 374-1535

Facsimile:       (713) 751-0375

 

20

 

 

A notice or other communication shall be deemed delivered on the earlier to
occur of (i) its actual receipt, (ii) the fifth Business Day following its
deposit in registered or certified mail, with postage prepaid and return receipt
requested, (iii) the first Business Day following its deposit with a nationally
recognized commercial overnight courier service, with charges prepaid, or (iv)
the date it is sent by confirmed facsimile transmission (if sent before 5:00
p.m. local time of the receiving party on a Business Day) or the next Business
Day (if sent after 5:00 p.m. of such local time or sent on a day that is not a
Business Day). Any Party may change the address to which notices and other
communications hereunder can be delivered by giving the other Party notice in
the manner herein set forth.

 

12.4         Amendments. Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the Party to be charged with such
amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.

 

12.5         Headings. The headings of the Articles and Sections of this
Agreement are for guidance and convenience of reference only and shall not limit
or otherwise affect any of the terms or provisions of this Agreement.

 

12.6         Counterparts/Fax Signatures. The Parties may execute this Agreement
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute one instrument. This
Agreement shall become operative when each Party has executed and delivered at
least one counterpart. This Agreement may be delivered by facsimile or similar
transmission, and a facsimile or similar transmission evidencing execution shall
be effective as a valid and binding agreement between the Parties for all
purposes.

 

12.7         Governing Law; Venue; Wavier of Jury Trial. This Agreement and the
transactions contemplated hereby shall be construed in accordance with, and
governed by, the laws of the State of North Dakota, without regard to its
conflicts of laws rules. The Parties hereby consent to personal jurisdiction in
the State of Colorado for any action arising out of this Agreement or the
transactions contemplated hereby. All actions or proceedings with respect to,
arising directly or indirectly in connection with, out of, related to, or from
this Agreement or the transactions contemplated hereby shall be exclusively
litigated in the Federal courts for the District of Colorado located in the City
and County of Denver, Colorado. To the extent that such courts refuse to
exercise jurisdiction hereunder, the Parties agree that jurisdiction shall be
proper in any court in which jurisdiction may be obtained. EACH OF THE PARTIES
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

 

21

 

 

12.8         Entire Agreement. This Agreement constitutes the entire
understanding among the Parties, their respective partners, members, trustees,
shareholders, officers, directors and employees with respect to the subject
matter hereof, superseding all negotiations, prior discussions and prior
agreements and understandings relating to such subject matter.

 

12.9         Binding Effect. This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties, and their respective successors and
assigns.

 

12.10        Survival. The representations, warranties, indemnities and
covenants contained in this Agreement shall survive Closing indefinitely;
provided that any representation with regards to Sellers’ title to the Assets
shall terminate as of the Closing Date and shall be superseded by the title
representation set forth in the Assignment; provided further, that the
representations and warranties of the Sellers set forth in Sections 5.7 through
5.21 shall terminate one year after the Closing Date.

 

12.11        No Third-Party Beneficiaries. This Agreement is intended only to
benefit the Parties and their respective permitted successors and assigns.

 

12.12        Waiver. The waiver or failure of any Party to enforce any provision
of this Agreement shall not be construed or operate as a waiver of any further
breach of such provision or of any other provision of this Agreement.

 

12.13        Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, EACH PARTY SHALL BE LIABLE TO THE OTHER PARTIES FOR DIRECT
DAMAGES ONLY, AND IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANY OTHER PARTY, ANY
SUCCESSORS IN INTEREST OR ANY BENEFICIARY OR ASSIGNEE OF THIS AGREEMENT FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, OR PUNITIVE DAMAGES ARISING OUT OF
THIS AGREEMENT OR ANY BREACH HEREOF. THIS SECTION 12.13 SHALL APPLY
NOTWITHSTANDING THE SOLE, JOINT OR CONCURRENT NEGLIGENCE, FAULT OR
RESPONSIBILITY OF THE PARTY WHOSE LIABILITY IS WAIVED BY THIS PROVISION, OR ANY
OTHER EVENT OR CONDITION, WHETHER ANTICIPATED OR UNANTICIPATED, AND REGARDLESS
OF WHETHER PRE-EXISTING PRIOR TO THE DATE OF THIS AGREEMENT.

 

12.14        Assignment. Buyer shall not assign any or all of its rights under
this Agreement without the prior written consent of Sellers, which consent shall
not be unreasonably withheld; provided, however, Buyer may assign any or all of
its rights and/or obligations under this Agreement to an affiliate or in
connection with financing without such consent so long as Buyer and such
assignee shall remain jointly and severally liable for the performance of
Buyer’s duties, obligations and liabilities hereunder. The Parties acknowledge
that AEE and Eternal are in the process of merging and that if such merger is
completed prior to the Closing Date AEE shall be deemed to have assigned all of
its rights and obligations under this Agreement to Eternal.

 

22

 

 

12.15         Severability. It is the intent of the Parties that the provisions
contained in this Agreement shall be severable. Should any provisions, in whole
or in part, be held invalid as a matter of law, such holding shall not affect
the other portions of this Agreement, and such portions that are not invalid
shall be given effect without the invalid portion. Except to the extent
expressly stated otherwise herein, the obligations and liabilities of AEE and
Eternal under this Agreement shall be several and not joint

 

12.16         Confidentiality. The Parties agree that the provisions of this
Agreement shall be kept confidential and except as and to the extent required by
law, neither Buyer nor any Seller will make, directly or indirectly, any public
announcement or statement with respect to a transaction between the Parties, or
any of the terms, conditions, or other aspects of this Agreement or the
transaction contemplated thereby, without the prior written consent of the
other, which consent shall not be unreasonably withheld. Except as and to the
extent required by law, neither Seller shall make any public announcement or
statement containing the name or identity of Buyer. To the extent any Party is
required by law to disclose any information regarding this Agreement, or the
name or identity of Buyer, such Party shall inform the other Party in advance of
all such disclosures by the disclosing Party.

 

12.17         References, Titles and Construction. All references in this
Agreement to Exhibits, Schedules, Sections, and other subdivisions refer to the
Exhibits, Schedules, Sections, and other subdivisions of this Agreement unless
expressly provided otherwise. Titles and headings appearing at the beginning of
any subdivision are for convenience only and do not constitute any part of any
such subdivision and shall be disregarded in construing the language contained
in this Agreement. The words “this Agreement,” “herein,” “hereby,” “hereunder”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this Section”
and “this Subsection” and similar phrases refer only to the Sections or
Subsections hereof in which the phrase occurs. The word “or” is not exclusive,
and “including” (and its various derivatives), means “including without
limitation.” Pronouns in masculine, feminine and neuter gender shall be
construed to include any other gender. Words in the singular form shall be
construed to include the plural and words in the plural form shall be construed
to include the singular, unless the context otherwise requires. In the event an
ambiguity or question of intent or interpretation of this Agreement arises, this
Agreement shall be construed as if jointly drafted by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring a Party as a
result of authorship or drafting of any provision of this Agreement.

 

[signatures on next page]

 

23

 

 

The Parties have executed this Agreement effective as of the date first set
forth above.

 

  SELLERS:       AMERICAN EAGLE ENERGY INC.         By:     Name: Thomas G.
Lantz   Title: Vice President, Operations       ETERNAL ENERGY CORP.         By:
    Name: Brad Colby   Title: President       BUYER:       NEXTERA ENERGY GAS
PRODUCING, LLC         By:     Name: Lawrence A. Wall, Jr.   Title: President

 

[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]

 

 

 

 

EXHIBIT “A”

 

LEASES AND LANDS

  

A-1

 

  

EXHIBIT "A"

PART 1

Attached to and made a part of that certain Purchase and Sale Agreement among
Eternal Energy Corp. and American Eagle Energy, Inc., as Sellers and NextEra
Energy Gas Producing, LLC, dated effective as of November 1, 2011

 

LEASE   LESSOR   LESSEE   LSE DATE   EXPIRY DATE   RECORDING   GROSS   NET   MIN
  LOR   ORRI   NRI   DESCRIPTION LSE-00122   HAUGEN, KIM J.   JAMES P.
DESJARLAIS   8/5/2008   8/5/2013  

BK 263M; PG 356

  1,394.18   406.05   29.1246%   16.6667%   3.3333%   80.0000%  

T160N-R103W, 5TH P.M.

SEC 4: SE/4

T161N-R103W, 5TH P.M.

SEC 27: NE/4

T162N-R102W, 5TH P.M.

SEC 18: LOTS 3 (37.05), 4 (37.13), E/2SW/4

SEC 18: NE/4

SEC 24: N/2SW/4, SW/4SW/4

T162N-R103W, 5TH P.M.

SEC 24: S/2

SEC 24: NE/4

T163N-R103W, 5TH P.M.

SEC 13: SW/4

LSE-00679   ALBERS, SANDRA L.   EMPIRE OIL COMPANY   4/30/2007   4/30/2012   BK
617; PG 529   319.46   159.73   50.0000%   16.6667%   3.3333%   80.0000%  

T34N-R58E, 5TH P.M.

SEC 24: LOTS 1 (19.63), 2 (40.00), 3 (40.00), 4 (40.00), 5 (40.00), 6 (40.00), 7
(40.00), 8 (19.83), 11 (40.00)

LSE-00680   ALFELD, LORIE ANN   EMPIRE OIL COMPANY   5/15/2007   5/15/2012   BK
617; PG 1532   319.46   9.98   3.1251%   16.6667%   3.3333%   80.0000%  

T34N-R58E, 5TH P.M.

SEC 24: LOTS 1 (19.63), 2 (40.00), 3 (40.00), 4 (40.00), 5 (40.00), 6 (40.00), 7
(40.00), 8 (19.83), 11 (40.00)

LSE-00681   BERDENA, SEM   HAROLD J. ANDERSON, INC.   7/28/2006   7/28/2016   BK
615; PG 193   389.22   77.84   19.9990%   17.0000%   3.0000%   80.0000%  

T34N-R58E, 5TH P.M.

SEC 1: LOTS 1 (17.09), 2 (39.93), 3 (40.00), 8 (40.00), 9 (40.00), 10 (17.27),
11 (17.40), 12 (40.00), 13 (40.00), 16 (40.00), 17 (40.00), 18 (17.53)

LSE-00682   BLM NDM 95992   PLAYA OIL & GAS LP   9/1/2006   8/31/2016   N/A  
53.12   53.12   100.0000%   12.5000%   7.5000%   80.0000%  

T159N-R103W, 5TH P.M.

SEC 4: LOT 2, LAKEBED RIPAR TO LOT 2

LSE-00683   BOEBEL, R.W.   HAROLD J. ANDERSON, INC.   10/11/2006   10/11/2013  
BK 616; PG 957   800.00   10.71   1.3388%   16.6667%   3.3333%   80.0000%  

T35N-R58E, 5TH P.M.

SEC 26: SE/4

SEC 26: W2NE/4, NW/4, N/2SW/4

SEC 35: N/2

LSE-00684   ENGBERG, RUBY   HAROLD J. ANDERSON, INC.   10/5/2006   10/5/2013  
BK 615; PG 1030   110.79   110.79   100.0000%   16.6667%   3.3333%   80.0000%  

T35N-R58E, 5TH P.M.

SEC 24: LOTS 1, 6

LSE-00685   FREDRICK, JOYCE E.   HAROLD J. ANDERSON, INC.   7/17/2006  
7/17/2016   BK 615; PG 202   640.00   213.33   33.3328%   16.6667%   3.3333%  
80.0000%  

T35N-R58E, 5TH P.M.

SEC 25: ALL

LSE-00686   FREDRICK, JOYCE E.   HAROLD J. ANDERSON, INC.   10/11/2006  
10/11/2016   BK 615; PG 1033   800.00   4.67   0.5833%   16.6667%   3.3333%  
80.0000%  

T35N-R58E, 5TH P.M.

SEC 26: SE/4

SEC 26: W2NE/4, NW/4, N/2SW/4

SEC 35: N/2

LSE-00687   HAUGEN, MARLOWE A., TRUSTEE OF THE MARLOWE A . HAUGEN REVOCABLE
FAMILY TRUST   EMPIRE OIL COMPANY   4/12/2007   4/7/2012   BK 616; PG 2238  
319.46   19.97   6.2501%   16.6667%   3.3333%   80.0000%  

T34N-R58E, 5TH P.M.

SEC 24: LOTS 1 (19.63), 2 (40.00), 3 (40.00), 4 (40.00), 5 (40.00), 6 (40.00), 7
(40.00), 8 (19.83), 11 (40.00)

LSE-00688   L.H. LAND, LLC   EMPIRE OIL COMPANY   5/23/2007   5/23/2012   BK
617; PG 1535   319.46   9.98   3.1251%   16.6667%   3.3333%   80.0000%  

T34N-R58E, 5TH P.M.

SEC 24: LOTS 1 (19.63), 2 (40.00), 3 (40.00), 4 (40.00), 5 (40.00), 6 (40.00), 7
(40.00), 8 (19.83), 11 (40.00)

LSE-00689   LARSEN FAMILY TRUST   HAROLD J. ANDERSON, INC.   9/7/2006   9/7/2013
  BK 615; PG 163   320.00   80.00   25.0000%   17.0000%   3.0000%   80.0000%  

T35N-R58E, 5TH P.M.

SEC 35: NW/4, NE/4

LSE-00690   MELBY, DELBERT   HAROLD J. ANDERSON, INC.   7/28/2006   7/28/2016  
BK 615; PG 181   389.22   77.85   20.0015%   17.0000%   3.0000%   80.0000%  

T34N-R58E, 5TH P.M.

SEC 1: LOTS 1 (17.09), 2 (39.93), 3 (40.00), 8 (40.00), 9 (40.00), 10 (17.27),
11 (17.40), 12 (40.00), 13 (40.00), 16 (40.00), 17 (40.00), 18 (17.53)

LSE-00691   MELBY, HARVEY   HAROLD J. ANDERSON, INC.   7/28/2006   7/28/2016  
BK 615; PG 190   389.22   77.85   20.0015%   17.0000%   3.0000%   80.0000%  

T34N-R58E, 5TH P.M.

SEC 1: LOTS 1 (17.09), 2 (39.93), 3 (40.00), 8 (40.00), 9 (40.00), 10 (17.27),
11 (17.40), 12 (40.00), 13 (40.00), 16 (40.00), 17 (40.00), 18 (17.53)

LSE-00692   MELBY, RAYMOND   HAROLD J. ANDERSON, INC.   7/28/2006   7/28/2016  
BK 615; PG 187   389.22   77.85   20.0015%   17.0000%   3.0000%   80.0000%  

T34N-R58E, 5TH P.M.

SEC 1: LOTS 1 (17.09), 2 (39.93), 3 (40.00), 8 (40.00), 9 (40.00), 10 (17.27),
11 (17.40), 12 (40.00), 13 (40.00), 16 (40.00), 17 (40.00), 18 (17.53)

LSE-00693   MELBY, RONALD   HAROLD J. ANDERSON, INC.   7/28/2006   7/28/2016  
BK 615; PG 184   389.22   77.85   20.0015%   17.0000%   3.0000%   80.0000%  

T34N-R58E, 5TH P.M.

SEC 1: LOTS 1 (17.09), 2 (39.93), 3 (40.00), 8 (40.00), 9 (40.00), 10 (17.27),
11 (17.40), 12 (40.00), 13 (40.00), 16 (40.00), 17 (40.00), 18 (17.53)

 

A-2

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXPIRY DATE   RECORDING   GROSS   NET   MIN
  LOR   ORRI   NRI   DESCRIPTION LSE-00694   NELSON, JUDITH, ET AL   EMPIRE OIL
COMPANY   4/18/2007   4/18/2012   BK 249M; PG 170   958.00   405.00   42.2756%  
16.6667%   3.3333%   80.0000%  

T160N-R103W, 5TH P.M.

SEC 4: SE/4

SEC 5: SW/4

SEC 5: SE/4 LESS 2 ACRES

SEC 8: E/2

SEC 20: NE/4

LSE-00695   ONSTAD, C. MARLOWE   HAROLD J. ANDERSON, INC.   7/17/2006  
7/17/2016   BK 615; PG 205   640.00   213.34   33.3344%   16.6667%   3.3333%  
80.0000%  

T35N-R58E, 5TH P.M.

SEC 25: ALL

LSE-00696   ONSTAD, C. MARLOWE   HAROLD J. ANDERSON, INC.   10/11/2006  
10/11/2013   BK 615; PG 2074   800.00   4.67   0.5833%   16.6667%   3.3333%  
80.0000%  

T35N-R58E, 5TH P.M.

SEC 26: SE/4

SEC 26: W2NE/4, NW/4, N/2SW/4

SEC 35: N/2

LSE-00697   RASMUSSEN, JANET   HAROLD J. ANDERSON, INC.   7/17/2006   7/17/2016
  BK 615; PG 199   640.00   213.33   33.3328%   17.0000%   3.0000%   80.0000%  

T35N-R58E, 5TH P.M.

SEC 25: ALL

LSE-00698   RASMUSSEN, JANET   HAROLD J. ANDERSON, INC.   10/11/2006  
10/11/2013   BK 615; PG 2057   800.00   4.67   0.5833%   16.6667%   3.3333%  
80.0000%  

T35N-R58E, 5TH P.M.

SEC 26: SE/4

SEC 26: W2NE/4, NW/4, N/2SW/4

SEC 35: N/2

LSE-00699   ROSTAD FAMILY TRUST   HAROLD J. ANDERSON, INC.   8/18/2006  
8/18/2016   BK 615; PG 145   160.00   160.00   100.0000%   16.6667%   3.3333%  
80.0000%  

T34N-R58E, 5TH P.M.

SEC 15: SW/4

LSE-00700   STATE MT OG-37256-06   PLAYA OIL & GAS LP   9/6/2006   9/6/2016   BK
616; PG 581   866.52   866.52   100.0000%   16.6667%   3.3333%   80.0000%  

T34N-R58E, 5TH P.M.

SEC:22 NW/4

LSE-00705   ROSTAD FAMILY TRUST   AEE / EERG   8/5/2011   8/5/2016   BK 637; PG
1772   160.00   160.00   100.0000%   12.5000%   7.5000%   80.0000%  

T34N-R58E, 5TH P.M.

SEC 22: NW/4

LSE-00784   SVENA, RONALD L., & DONNA R. SNEVA   EMPIRE OIL COMPANY   4/17/2007
  4/17/2012   BK 249M; PG 174   1,436.10   644.05   44.8472%   16.6667%  
3.3333%   80.0000%  

T160N-R103W, 5TH P.M.

SEC 4: SE/4

SEC 5: SW/4

SEC 5: SE/4 LESS 2 ACRES

SEC 8: E/2

SEC 20: NE/4

SEC 7: LOTS 3 (39.63), 4 (39.47), E/2SE/4

SEC 18: LOTS 1 (39.45), 2 (39.55), E/2NE/4

SEC 8: SW/4

LSE-00794   BAKKE, JUDY L.   DIAMOND RESOURCES CO   5/3/2011   5/3/2014   BK
313M; PG 613   159.28   11.61   7.2891%   18.7500%   1.5000%   79.7500%  

T163N-R102W, 5TH P.M.

SEC 5: LOTS 3 (39.62), 4 (39.66), S/2NW/4

LSE-00795   BAKKE, RONALD D.   DIAMOND RESOURCES CO   4/27/2011   4/27/2014   BK
313M; PG 214   159.28   11.61   7.2891%   18.7500%   1.5000%   79.7500%  

T163N-R102W, 5TH P.M.

SEC 5: LOTS 3 (39.62), 4 (39.66), S/2NW/4

LSE-00796   BELANGER, JANICE   DIAMOND RESOURCES CO   4/27/2011   4/27/2014   BK
313M; PG 216   159.28   11.61   7.2891%   18.7500%   1.5000%   79.7500%  

T163N-R102W, 5TH P.M.

SEC 5: LOTS 3 (39.62), 4 (39.66), S/2NW/4

LSE-00797   GJESDAL, BARRY   DIAMOND RESOURCES CO   5/17/2011   5/17/2014   BK
313M; PG 643   717.99   21.83   3.0404%   18.7500%   1.5000%   79.7500%  

T162N-R102W, 5TH P.M.

SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4

T162N-R103W, 5TH P.M.

SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4

SEC 10: 2.52 ACRE TRACT IN LOT 4 MFD IN 77-292

T163N-R102W, 5TH P.M.

SEC 31: S/2NE/4

SEC 31: SE/4

SEC 32: S/2SW/4, NE/4SW/4, SW/4SE/4

LSE-00798   GJESDAL, BRIAN   DIAMOND RESOURCES CO   5/17/2011   5/17/2014   BK
313M; PG 633   717.99   21.83   3.0404%   18.7500%   1.5000%   79.7500%  

T162N-R102W, 5TH P.M.

SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4

T162N-R103W, 5TH P.M.

SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4

SEC 10: 2.52 ACRE TRACT IN LOT 4 MFD IN 77-292

T163N-R102W, 5TH P.M.

SEC 31: S/2NE/4

SEC 31: SE/4

SEC 32: S/2SW/4, NE/4SW/4, SW/4SE/4

LSE-00799   GJESDAL, WAYNE   DIAMOND RESOURCES CO   5/17/2011   5/17/2014   BK
313M; PG631   737.85   21.83   2.9586%   18.7500%   1.5000%   79.7500%  

T162N-R102W, 5TH P.M.

SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4

T162N-R103W, 5TH P.M.

SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4

SEC 10: LOT 4 (5 TRACTS) PROTECTIVE

SEC 10: LOT 4 (6 TRACTS)

T163N-R102W, 5TH P.M.

SEC 31: S/2NE/4

SEC 31: SE/4

SEC 32: S/2SW/4, NE/4SW/4, SW/4SE/4

LSE-00800   GLASMANN, JUDITH   DIAMOND RESOURCES CO   4/18/2011   4/18/2016   BK
312M; PG 215   240.00   54.00   22.5000%   17.0000%   3.0000%   80.0000%  

T163N-R102W, 5TH P.M.

SEC 5: SW/4, W/2SE/4

 

A-3

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXPIRY DATE   RECORDING   GROSS   NET   MIN
  LOR   ORRI   NRI   DESCRIPTION LSE-00801   IMMANUEL LUTHERAN CHURCH   DIAMOND
RESOURCES CO   5/17/2011   5/17/2014   BK 313M; PG 645   80.00   80.00  
100.0000%   18.7500%   1.5000%   79.7500%  

T163N-R102W, 5TH P.M.

SEC 8: W/2NW/4

LSE-00802   KENNEDY, RENAE   DIAMOND RESOURCES CO   5/17/2011   5/17/2014   BK
313M; PG 641   717.99   21.83   3.0404%   18.7500%   1.5000%   79.7500%  

T162N-R102W, 5TH P.M.

SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4

T162N-R103W, 5TH P.M.

SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4

SEC 10: 2.52 ACRE TRACT IN LOT 4 MFD IN 77-292

T163N-R102W, 5TH P.M.

SEC 31: S/2NE/4

SEC 31: SE/4

SEC 32: S/2SW/4, NE/4SW/4, SW/4SE/4

LSE-00803   MOORE, GLENN D.   DIAMOND RESOURCES CO   5/4/2011   5/4/2014   BK
313M; PG 639   300.00   106.26   35.4214%   18.7500%   1.5000%   79.7500%  

T163N-R102W, 5TH P.M.

SEC 11: LOTS 1 (38.30), 2 (21.70), W/2SE/4

SEC 14: SE/4

LSE-00804   NELSON, SUE J.   DIAMOND RESOURCES CO   5/4/2011   5/4/2014   BK
313M; PG 635   159.28   5.81   3.6477%   18.7500%   1.5000%   79.7500%  

T163N-R102W, 5TH P.M.

SEC 5: LOTS 3 (39.62), 4 (39.66), S/2NW/4

LSE-00805   NIERENGARTEN, EDWARD A. & CATHERINE C. TRUST, HUGH T. NIERENGARTEN,
TRUSTEE   DIAMOND RESOURCES CO   4/18/2011   4/18/2016   BK 312M; PG 221  
240.00   132.00   55.0000%   17.0000%   3.0000%   80.0000%  

T163N-R102W, 5TH P.M.

SEC 5: SW/4, W/2SE/4

LSE-00806   NORLIN FAMILY TRUST, DTD 6/20/2000, JOYCE D. & ROBERT A. NORLIN,
TRUSTEES   DIAMOND RESOURCES CO   5/4/2011   5/4/2014   BK 313M; PG 617   159.28
  11.61   7.2891%   18.7500%   1.5000%   79.7500%  

T163N-R102W, 5TH P.M.

SEC 5: LOTS 3 (39.62), 4 (39.66), S/2NW/4

LSE-00807   PALMER, BARBARA A. & ROGER PALMER   DIAMOND RESOURCES CO   4/27/2011
  4/27/2014   BK 313M; PG 621   159.28   11.61   7.2891%   18.7500%   1.5000%  
79.7500%  

T163N-R102W, 5TH P.M.

SEC 5: LOTS 3 (39.62), 4 (39.66), S/2NW/4

LSE-00808   RIVERS, R.A.   DIAMOND RESOURCES CO   5/4/2011   5/4/2014   BK 313M;
PG 639   300.00   87.50   29.1643%   18.7500%   1.5000%   79.7500%  

T163N-R102W, 5TH P.M.

SEC 11: LOTS 1 (38.30), 2 (21.70), W/2SE/4

SEC 14: SE/4

LSE-00810   ROCKVAM, PATRICIA M. & KENNETH H. ROCKVAM   DIAMOND RESOURCES CO  
4/18/2011   4/18/2014   BK 313M; PG 219   240.00   54.00   22.5000%   17.0000%  
3.0000%   80.0000%  

T163N-R102W, 5TH P.M.

SEC 5: SW/4, W/2SE/4

LSE-00811   SCOTT, RANDE D.   DIAMOND RESOURCES CO   5/4/2011   5/4/2014   BK
313M; PG 615   159.28   5.81   3.6477%   18.7500%   1.5000%   79.7500%  

T163N-R102W, 5TH P.M.

SEC 5: LOTS 3 (39.62), 4 (39.66), S/2NW/4

LSE-00812   SEIBOLD, DOROTHY   DIAMOND RESOURCES CO   5/4/2011   5/4/2014   BK
313M; PG 609   300.00   106.26   35.4214%   18.7500%   1.5000%   79.7500%  

T163N-R102W, 5TH P.M.

SEC 11: LOTS 1 (38.30), 2 (21.70), W/2SE/4

SEC 14: SE/4

LSE-00813   WURTZ, RACHEL   DIAMOND RESOURCES CO   5/17/2011   5/17/2014   BK
313M; PG 629   737.85   21.83   2.9586%   18.7500%   1.5000%   79.7500%  

T162N-R102W, 5TH P.M.

SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4

T162N-R103W, 5TH P.M.

SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4

SEC 10: LOT 4 (5 TRACTS) PROTECTIVE

SEC 10: LOT 4 (6 TRACTS)

T163N-R102W, 5TH P.M.

SEC 31: S/2NE/4

SEC 31: SE/4

SEC 32: S/2SW/4, NE/4SW/4, SW/4SE/4

LSE-00816   BLM NDM 95993   PLAYA OIL & GAS LP   9/1/2006   9/1/2016   N/A  
560.00   280.00   50.0000%   12.5000%   7.5000%   80.0000%  

T159N-R103W, 5TH P.M.

SEC 9: W/2NE/4

SEC 20: SE/4

SEC 25: NW/4

SEC 26: NE/4

LSE-00817   BLM NDM 95994   PLAYA OIL & GAS LP   9/1/2006   9/1/2016   N/A  
172.80   172.80   100.0000%   12.5000%   7.5000%   80.0000%  

T160N-R103W, 5TH P.M.

SEC 15: W/2NW/4, NW/4SW/4

SEC 21: NE/4NW/4

SEC 33: LOT 2

SEC 33: LAKEBED IN RIPAR TO LOT 2

LSE-00819   ANDERSON, MARLENE OLSON   LYNX OIL COMPANY   3/1/2011   3/1/2014  
BK 309M; PG 178   48.17   6.02   12.5000%   19.0000%   1.0000%   80.0000%  

T164N-R102W, 5TH P.M.

SEC 30: LOT 5 (36.96)

SEC 31: THE WEST 370 FEET OF THE SW/4NE/4

 

A-4

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXPIRY DATE   RECORDING   GROSS   NET   MIN
  LOR   ORRI   NRI   DESCRIPTION LSE-00820   ANDERSON, MARLENE OLSON   LYNX OIL
COMPANY   3/1/2011   6/19/2014   BK 309M; PG 175   734.32   190.81   25.9846%  
19.0000%   1.0000%   80.0000%  

T163N-R102W, 5TH P.M.

SEC 30: S/2SE/4

SEC 31: N/2NE/4

SEC 31: LOTS 1 (36.03), 2 (36.09), E/2NW/4

T163N-R103W, 5TH P.M.

SEC 25: SE/4

T164N-R102W, 5TH P.M.

SEC 31: NW/4NE/4, S/2NE/4, NE/4NW/4, LOT 1, E/2SE/4, SW/4NE/4 L 370'

LSE-00821   MCINTEER, LINDA OLSON   LYNX OIL COMPANY   3/1/2011   3/1/2014   BK
309M; PG 166   48.17   6.02   12.5000%   19.0000%   1.0000%   80.0000%  

T164N-R102W, 5TH P.M.

SEC 30: LOT 5 (36.96)

SEC 31: THE WEST 370 FEET OF THE SW/4NE/4

LSE-00822   MCINTEER, LINDA OLSON   LYNX OIL COMPANY   6/19/2011   6/19/2014  
BK 309M; PG 169   472.12   118.53   25.1059%   19.0000%   1.0000%   80.0000%  

T163N-R102W, 5TH P.M.

SEC 30: S/2SE/4

SEC 31: N/2NE/4

SEC 31: LOTS 1 (36.03), 2 (36.09), E/2NW/4

T163N-R103W, 5TH P.M.

SEC 25: SE/4

LSE-00823   SETNESS, MARVEL   DIAMOND RESOURCES CO   8/23/2011   8/23/2014   BK
314M; PG 661   280.00   87.50   31.2500%   18.7500%   1.2500%   80.0000%  

T163N-R103W, 5TH P.M.

SEC 11: NE/4, N/2SE/4, SW/4SE/4

LSE-00869   BALE, MAVIS   DIAMOND RESOURCES CO   6/22/2011   6/22/2014   BK
316M; PG 140   186.32   20.81   11.1701%   18.7500%   1.5000%   79.7500%  

T164N-R102W, 5TH P.M.

SEC 30: LOT 4 ALSO KNOWN AS LOT 6 (30.28)

T164N-R103W, 5TH P.M.

SEC 25: LOTS 1 (38.79), 2 (38.94), 3 (39.08), 4 (39.23)

LSE-00870   BALE, MAVIS   DIAMOND RESOURCES CO   5/27/2011   5/27/2014   BK
314M; PG 257   280.00   87.50   31.2500%   18.7500%   1.5000%   79.7500%  

T163N-R103W, 5TH P.M.

SEC 11: NE/4, N/2SE/4, SW/4SE/4

LSE-00872   HEPPNER, MARY LOU   DIAMOND RESOURCES CO   6/30/2011   6/30/2014  
BK 316M; PG 148   152.36   15.26   10.0172%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 31: LOTS 3 (36.15), 4 (36.21), E/2SW/4

LSE-00873   MULLINS, IONE D.   DIAMOND RESOURCES CO   6/30/2011   6/30/2014   BK
316M; PG 581   152.36   15.26   10.0172%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 31: LOTS 3 (36.15), 4 (36.21), E/2SW/4

LSE-00874   NIELSEN, DENNIS M. AND CYNTHIA A.   DIAMOND RESOURCES CO   6/6/2011
  6/6/2014   BK 314M; PG 657   463.80   13.54   2.9194%   20.0000%   1.5000%  
78.5000%  

T163N-R102W, 5TH P.M.

SEC 14: LOT 1 (23.80), W/2NE/4, SE/4NE/4

T163N-R103W, 5TH P.M.

SEC 14: S/2SW/4

SEC 23: NW/4, N/2SW/4

LSE-00875   NIELSEN, GREGG   DIAMOND RESOURCES CO   6/6/2011   6/6/2014   BK
315M; PG 139   463.80   13.54   2.9194%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 14: LOT 1 (23.80), W/2NE/4, SE/4NE/4

T163N-R103W, 5TH P.M.

SEC 14: S/2SW/4

SEC 23: NW/4, N/2SW/4

LSE-00876   OLSON, SUSAN C.   DIAMOND RESOURCES CO   5/26/2011   5/26/2014   BK
316M; PG 152   463.80   13.54   2.9194%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 14: LOT 1 (23.80), W/2NE/4, SE/4NE/4

T163N-R103W, 5TH P.M.

SEC 14: S/2SW/4

SEC 23: NW/4, N/2SW/4

LSE-00878   WILLIAMS, ODDLAUG   DIAMOND RESOURCES CO   6/30/2011   6/30/2014  
BK 322M; PG 607   152.36   45.79   15.0258%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 31: LOTS 3 (36.15), 4 (36.21), E/2SW/4

LSE-00879   MEDDERS, RAMONA   DIAMOND RESOURCES CO   6/30/2011   6/30/2014   BK
316M; PD 146   152.36   22.89   15.0258%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 31: LOTS 3 (36.15), 4 (36.21), E/2SW/4

LSE-00880   NIELSEN, MORRIS JR.   DIAMOND RESOURCES CO   6/6/2011   6/6/2014  
BK 314M; PG 655   463.80   13.54   2.9194%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 14: LOT 1 (23.80), W/2NE/4, SE/4NE/4

T163N-R103W, 5TH P.M.

SEC 14: S/2SW/4

SEC 23: NW/4, N/2SW/4

LSE-00881   NIELSEN, GARY E.   DIAMOND RESOURCES CO   6/6/2011   6/6/2014   BK
314M; PG 653   463.80   13.54   2.9194%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 14: LOT 1 (23.80), W/2NE/4, SE/4NE/4

T163N-R103W, 5TH P.M.

SEC 14: S/2SW/4

SEC 23: NW/4, N/2SW/4

LSE-00882   SETNESS, MARVEL   DIAMOND RESOURCES CO   6/22/2011   6/22/2014   BK
316M; PG 142   266.32   73.51   27.6021%   18.7500%   1.5000%   79.7500%  

T164N-R102W, 5TH P.M.

SEC 30: LOT 4 ALSO KNOWN AS LOT 6 (30.28)

T164N-R103W, 5TH P.M.

SEC 25: LOTS 1 (38.79), 2 (38.94), 3 (39.08), 4 (39.23)

SEC 34: S/2SE/4

LSE-00883   NIELSEN, LOREN B.   DIAMOND RESOURCES CO   6/6/2011   6/6/2014   BK
315M; PG 141   463.80   13.54   2.9194%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 14: LOT 1 (23.80), W/2NE/4, SE/4NE/4

T163N-R103W, 5TH P.M.

SEC 14: S/2SW/4

SEC 23: NW/4, N/2SW/4

 

A-5

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXPIRY DATE   RECORDING   GROSS   NET   MIN
  LOR   ORRI   NRI   DESCRIPTION LSE-00886   EDLUND, DALE   DIAMOND RESOURCES CO
  6/30/2011   6/30/2014   BK 316M; PG 583   152.36   15.26   10.0172%   20.0000%
  1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 31: LOTS 3 (36.15), 4 (36.21), E/2SW/4

LSE-00889   GJESDAL, JAMES   DIAMOND RESOURCES CO   5/17/2011   5/17/2014   BK
314M; PG 659   717.99   21.82   3.0396%   18.7500%   1.5000%   79.7500%  

T162N-R102W, 5TH P.M.

SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4

T162N-R103W, 5TH P.M.

SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4

SEC 10: 2.52 ACRE TRACT IN LOT 4 MFD IN 77-292

T163N-R102W, 5TH P.M.

SEC 31: S/2NE/4

SEC 31: SE/4

SEC 32: S/2SW/4, NE/4SW/4, SW/4SE/4

LSE-00893   A.V.M., INC.   DIAMOND RESOURCES CO   7/29/2011   7/29/2014   BK
317M; PG438   480.00   7.00   1.4583%   20.0000%   1.5000%   78.5000%  

T163N-R103W, 5TH P.M.

SEC 14: N/2, N/2S/2

LSE-00894   JELLE, LORRAINE G. AND JAMES R.   DIAMOND RESOURCES CO   7/19/2011  
7/19/2014   BK 317M; PG 436   320.00   11.44   3.5750%   20.0000%   1.5000%  
78.5000%  

T163N-R103W, 5TH P.M.

SEC 14: S/2SW/4

SEC 23: NW/4

SEC 23: N/2SW/4

LSE-00895   SEAY, ARTHUR III   DIAMOND RESOURCES CO   7/19/2011   7/19/2014   BK
317M; PG 49   926.52   45.19   4.8772%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 6: LOTS 3(39.89), 4(33.84), 5(34.11), 6(34.33), 7(34.57), E/2SW/4, SE/4NW/4

SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4

SEC 7: NE/4

SEC 20: N/2

LSE-00906   MARCUS, BENJAMIN M. TRUST, RICHARD E. MARCUS, TRUSTEEE   DIAMOND
RESOURCES CO   7/29/2011   7/29/2014   BK 317M; PG 440   2,013.84   463.46  
23.0137%   20.0000%   1.5000%   78.5000%  

T163N-R103W, 5TH P.M.

SEC 14: N/2, N/2S/2

SEC 25: SW/4

SEC 26: NE/4

SEC 26: W/2

SEC 26: SE/4

SEC 27: LOTS 1(23.87), 2 (23.59), 3 (23.33), 4 (23.05), E/2

SEC 35: E/2

LSE-00907   BORCHERT, NANCY A.   DIAMOND RESOURCES CO   7/29/2011   7/29/2014  
BK 317M; PG 432   480.00   7.00   1.4583%   20.0000%   1.5000%   78.5000%  

T163N-R103W, 5TH P.M.

SEC 14: N/2, N/2S/2

LSE-00908   JOHNSON, ROBERT POST   DIAMOND RESOURCES CO   7/29/2011   7/29/2014
  BK 317M; PG 434   480.00   7.00   1.4583%   20.0000%   1.5000%   78.5000%  

T163N-R103W, 5TH P.M.

SEC 14: N/2, N/2S/2

LSE-00912   BURNS, BRUCE   LYNX OIL COMPANY   9/1/2011   9/1/2016   BK 320M; PG
400   472.12   39.51   8.3681%   19.0000%   1.0000%   80.0000%  

T163N-R102W, 5TH P.M.

SEC 30: S/2SE/4

SEC 31: N/2NE/4

SEC 31: LOTS 1 (36.03), 2 (36.09), E/2NW/4

T163N-R103W, 5TH P.M.

SEC 25: SE/4

LSE-00913   MCINTEER, LINDA OLSON   LYNX OIL COMPANY   9/21/2011   9/21/2014  
BK 309M; PG 172   262.20   32.78   12.5000%   19.0000%   1.0000%   80.0000%  

T164N-R102W, 5TH P.M.

SEC 31: NW/4NE/4, S/2NE/4, LESS THE WEST 370 FEET OF SW/4NE/4, NE/4NW/4, LOT 1
(33.41), E/2SE/4

LSE-00914   RASMUSSEN, RUTH A.   DIAMOND RESOURCES CO   7/22/2011   7/22/2014  
BK 318M; PG 254   320.00   11.44   3.5750%   20.0000%   1.5000%   78.5000%  

T163N-R103W, 5TH P.M.

SEC 14: S/2SW/4

SEC 23: NW/4

SEC 23: N/2SW/4

LSE-00915   SCHIEFFER, DEBORA   DIAMOND RESOURCES CO   5/17/2011   5/17/2014  
BK 314M; PG 255   717.99   21.82   3.0396%   18.7500%   1.5000%   78.5000%  

T162N-R102W, 5TH P.M.

SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4

T162N-R103W, 5TH P.M.

SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4

SEC 10: 2.52 ACRE TRACT IN LOT 4 MFD IN 77-292

T163N-R102W, 5TH P.M.

SEC 31: S/2NE/4

SEC 31: SE/4

SEC 32: S/2SW/4, NE/4SW/4, SW/4SE/4

LSE-00916   ROMERO, ROBBIN   DIAMOND RESOURCES CO   6/6/2011   6/6/2014   BK
316M; PG 150   463.80   6.77   1.4593%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 14: LOTS 1 (23.80), W/2NE/4, SE/4NE/4

T163N-R103W, 5TH P.M.

SEC 14: S/2SW/4

SEC 23: N/2SW/4

SEC 23: NW/4

LSE-00917   SAUVAGEAU, SUSAN   DIAMOND RESOURCES CO   6/6/2011   6/6/2014   BK
315M; PG 576   463.80   6.77   1.4593%   20.0000%   1.5000%   78.5000%  

T163N-R102W, 5TH P.M.

SEC 14: LOTS 1 (23.80), W/2NE/4, SE/4NE/4

T163N-R103W, 5TH P.M.

SEC 14: S/2SW/4

SEC 23: N/2SW/4

SEC 23: NW/4

LSE-00919   DERBY ENERGY, LLC   DIAMOND RESOURCES CO   10/26/2011   10/26/2014  
BK 325M; PG 571   478.86   450.13   94.0000%   18.7500%   1.5000%   78.5000%   

T160N-R103W, 5TH P.M.

SEC 17: SW/4

SEC 17: SE/4

SEC 19: LOTS 3 (39.45), 2 (39.41), E/2SE/4

 

A-6

 

 





 

EXHIBIT "A"

PART 2

Attached to and made a part of that certain Purchase and Sale Agreement among
Eternal Energy Corp. and American Eagle Energy, Inc., as Sellers and NextEra
Energy Gas Producing, LLC, dated effective as of November 1, 2011

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00001   AGRIBANK, FCB   ROVER RESOURCES
INC.   6/19/2008   6/19/2013   BK 261M;
PG 631   160.00   80.00   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 13: NE/4 LSE-00002   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 260M;
PG 1   160.00   80.00   50.0000%   16.6667%   3.3333%   80.0000%   T162N-R103W,
5TH P.M.
SEC 12: SW/4 LSE-00003   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 260M;
PG 4   320.00   160.00   50.0000%   16.6667%   3.3333%   80.0000%   T162N-R103W,
5TH P.M.
SEC 13: N/2 LSE-00004   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 260M;
PG 7   80.00   40.00   50.0000%   16.6667%   3.3333%   80.0000%   T162N-R103W,
5TH P.M.
SEC 14: E/2NE/4 LSE-00007   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 259M;
PG 467   160.00   80.00   50.0000%   16.6667%   3.3333%   80.0000%  
T164N-R103W, 5TH P.M.
SEC 35: SE/4NE/4, E/2SE/4, SW/4SE/4 LSE-00008   AGRIBANK, FCB   ROVER RESOURCES
INC.   6/19/2008   6/19/2013   BK 260M;
PG 420   204.98   102.49   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R103W, 5TH P.M.
SEC 3: GOVERNMENT LOTS 5 (22.46), 6 (22.52), SE/4 LSE-00009   AGRIBANK, FCB  
ROVER RESOURCES INC.   6/19/2008   6/19/2013   BK 251M;
PG 25

BK 260M;
PG 85   143.80   71.90   50.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 14: LOT 1 (23.80), W/2NE/4, SE/4NE/4 LSE-00010   AGRIBANK, FCB   ROVER
RESOURCES INC.   6/19/2008   6/19/2013   BK 259M;
PG 711   160.00   80.00   50.0000%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 7: SE/4 LSE-00011   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 266M;
PG 50   320.00   160.00   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R103W, 5TH P.M.
SEC 25: E/2 LSE-00016   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 264M;
PG 746   320.00   160.00   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R101W, 5TH P.M.
SEC 35: S/2 LSE-00017   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 266M;
PG 53   200.00   100.00   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R101W, 5TH P.M.
SEC 20: SE/4, NE/4NW/4 LSE-00018   AGRIBANK, FCB   ROVER RESOURCES INC.  
6/19/2008   6/19/2013   BK 266M;
PG 56   120.00   60.00   50.0000%   16.6667%   3.3333%   80.0000%   T162N-R101W,
5TH P.M.
SEC 21: W/2NW/4, SE/4NW/4 LSE-00019   AGRIBANK, FCB   ROVER RESOURCES INC.  
6/19/2008   6/19/2013   BK 266M;
PG 59   200.00   100.00   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R101W, 5TH P.M.
SEC 21: SW/4, NW/4SE/4 LSE-00020   AGRIBANK, FCB   ROVER RESOURCES INC.  
6/19/2008   6/19/2013   BK 266M;
PG 62   160.00   80.00   50.0000%   16.6667%   3.3333%   80.0000%   T162N-R101W,
5TH P.M.
SEC 28: SW/4 LSE-00021   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 266M;
PG 65   320.00   160.00   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R101W, 5TH P.M.
SEC 29: N/2 LSE-00022   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 266M;
PG 68   40.00   20.00   50.0000%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 3: NW/4SW/4 LSE-00023   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 266M;
PG 71   400.96   200.48   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 4: LOTS 1 (40.30), 2 (40.26), 3 (40.22), 4 (40.18), SE/4NW/4, S/2NE/4,
NE/4SW/4, N/2SE/4 LSE-00024   AGRIBANK, FCB   ROVER RESOURCES INC.   6/19/2008  
6/19/2013   BK 266M;
PG 74   240.00   120.00   50.0000%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 33: SW/4, S/2NE/4 LSE-00025   AGRIBANK, FCB   ROVER RESOURCES INC.  
6/19/2008   6/19/2013   BK 266M;
PG 77   80.00   40.00   50.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 34: S/2NW/4 LSE-00026   ALBERT, BETTY A., AND FRED ALBERT   JAMES P.
DESJARLAIS   8/25/2008   8/25/2013   BK 264M;
PG 649   757.28   48.41   6.3926%   16.6667%   3.3333%   80.0000%   INSOFAR AND
ONLY INSOFAR AS SAID LEASE COVERS:
T161N-R101W, 5TH P.M.
SEC 1: LOTS 3 (40.25), 4 (40.35), S/2NW/4
SEC 3: NW/4SW/4
SEC 4: SW/4SW/4
SEC 9: NW/4NW/4
SEC 9: NE/4NE/4
SEC 23: N/2NW/4
T161N-R102W, 5TH P.M.
SEC 1: LOTS 2 (40.02), 3 (40.02)
SEC 1: LOT 4 (40.04)
T162N-R101W, 5TH P.M.
SEC 19: LOTS 3 (38.25), 4 (38.35), E/2SW/4
T162N-R102W, 5TH P.M.
SEC 26: N/2NW/4 LSE-00027   ALFELD, LORIE ANN HAUGEN, FKA LORIE ANN HAUGEN, AKA
LAURIE ANN HAUGEN   ROVER RESOURCES INC.   5/16/2008   5/16/2013   BK 258M;
PG 35   1542.67   99.04   6.4200%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOT 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4 LSE-00033   ANDERSEN, KATHY R., aka KATHY R.
ANDERSON, ET VIR   ROVER RESOURCES INC.   5/20/2008   5/20/2013   BK 258M;
PG 23   1542.67   66.10   4.2848%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOTS 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4

 

A-7

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00036   ANHALT, CRAIG D, A SINGLE MAN  
ROVER RESOURCES INC.   5/20/2008   5/20/2013   BK 258M;
PG 26   1542.67   66.10   4.2848%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOT 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4 LSE-00045   BAKKE, ERNEST AND SHIRLEY   ROVER
RESOURCES INC.   7/11/2008   7/11/2013   BK 263M;
PG 702   1029.51   445.47   43.2701%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 12: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGE 370 (6.40 acres)
SEC 13: NE/4
SEC 13: S/2
SEC 13: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGES 326 & 361 (0.82 Acres)
SEC 14: SE/4
SEC 14: ALL THAT PORTION OF AUDITORS LOT 2 (76.73), BEING THE NE/4NE/4 AND THE
S/2NE/4 LYING SOUTHEASTERLY OF THE RR AS DESCRIBED IN BOOK 85 OF DEEDS, PAGE 211
LSE-00046   BAKKE, ERNEST AND SHIRLEY   ROVER RESOURCES INC.   7/30/2008  
7/30/2013   BK 263M;
PG 705   311.20   210.40   67.6093%   16.6667%   3.3333%   80.0000%  
T162N-R101W, 5TH P.M.
SEC 18: LOTS 1 (37.65), 2 (37.75), 3 (37.85), 4 (37.95)
T162N-R102W, 5TH P.M.
SEC 8: E/2E/2 LSE-00047   BALE, MAVIS, AKA MAVIS L. BALE   ROVER RESOURCES INC.
  8/10/2008   8/10/2013   BK 261M;
PG 623   80.00   3.75   4.6875%   16.6667%   3.3333%   80.0000%   T164N-R103W,
5TH P.M.
SEC 35: S/2SW/4 LSE-00050   BERVIK, GLENNY C.   ROVER RESOURCES INC.   8/20/2008
  8/20/2013   BK 265M;
PG 105   387.73   273.87   70.6342%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 30: LOTS 2 (35.85), 3 (35.91), 4 (35.97), SE/4NW/4, E/2SW/4
T163N-R103W, 5TH P.M.
SEC 24: NW/4 LSE-00051   BLACK, YVONNE   JAMES P. DESJARLAIS   7/2/2008  
7/2/2013   BK 259M;
PG 443   715.47   47.09   6.5813%   14.2857%   5.7143%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4
T163N-R102W, 5TH P.M.
SEC 31: S/2NE/4, SE/4
SEC 32: NE/4SW/4, S/2SW/4, SW/4SE/4 LSE-00053   BOWMAN, PEGGY L.   ROVER
RESOURCES INC.   5/20/2008   5/20/2013   BK 259M;
PG 72   1542.67   66.08   4.2835%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOT 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4 LSE-00055   BRAMBLE, RHONDA, AKA RHODA L.
BRAMBLE   ROVER RESOURCES INC.   8/10/2008   8/10/2013   BK 261M;
PG 621   80.00   3.75   4.6875%   16.6667%   3.3333%   80.0000%   T164N-R103W,
5TH P.M.
SEC 35: S/2SW/4 LSE-00057   BROTHERS, ALISHA E., A WIDOW   ROVER RESOURCES INC.
  6/3/2008   6/3/2013   BK 259M;
PG 81   160.00   12.00   7.5000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: SE/4 LSE-00059   BROWN, JACKIE M.   ROVER RESOURCES INC.   9/24/2008  
9/24/2013   BK 263M;
PG 691   1080.38   11.92   1.1033%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 12: W/2, SE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00061   CHRISTENSEN, TRACY   ROVER RESOURCES INC.   9/24/2008  
9/24/2013   BK 263M;
PG 688   1080.38   11.92   1.1033%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 12: W/2, SE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00062   CHRISTIAN, REGGIE L.   ROVER RESOURCES INC.   8/30/2008
  8/30/2013   BK 263M;
PG 211   320.30   45.00   14.0493%   16.6667%   3.3333%   80.0000%  
T161N-R102W, 5TH P.M.
SEC 5: LOTS 1 (40.18), 2 (40.12), S/2NE/4
T162N-R102W, 5TH P.M.
SEC 33: SW/4 LSE-00063   CRONE, PAMELA   ROVER RESOURCES INC.   9/24/2008  
9/24/2013   BK 263M;
PG 682   1080.38   95.06   8.7988%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 12: W/2, SE/4
SEC 13: NE/4
SEC 24: SW/4

 

A-8

 

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00064   DAHL, MARVIN L AND TERESA F. ,
TRUSTORS AND TRUSTEES UNDER TRUST AGMT DTD 4-29-04   ROVER RESOURCES INC.  
9/11/2008   9/11/2013   BK 264M;
PG 749   320.00   200.00   62.5000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 33: NW/4
SEC 34: N/2NE/4
SEC 34: N/2NW/4 LSE-00065   DECKER, RUBY, ET VIR   ROVER RESOURCES INC.  
5/19/2008   5/19/2013   BK 259M;
PG 57   160.00   6.00   3.7500%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00066   DILLER, EDITH AND KENNETH   ROVER RESOURCES INC.  
5/16/2008   5/16/2013   BK 258M;
PG 9   160.00   4.80   3.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00071   EKNESS, DANNY AND JULIE   ROVER RESOURCES INC.  
7/30/2008   7/30/2013   BK 260M;
PG 615   319.53   53.26   16.6667%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 6: LOTS 1 (39.72), 2 (39.81), S/2NE/4
SEC 6: SE/4 LSE-00072   EKNESS, MURRAY D. AND ILEAH   ROVER RESOURCES INC.  
7/30/2008   7/30/2013   BK 260M;
PG 617   319.53   53.26   16.6667%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 6: LOTS 1 (39.72), 2 (39.81), S/2NE/4
SEC 6: SE/4 LSE-00073   ELM, BRIAN J.   ROVER RESOURCES INC.   8/27/2008  
8/27/2013   BK 261M;
PG 627   840.00   62.25   7.4107%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 7: E/2SW/4, SE/4
SEC 8: SW/4SW/4
T162N-R103W, 5TH P.M.
SEC 12: SW/4
SEC 13: N/2
SEC 14: E/2NE/4 LSE-00074   EPPERLY, GAYLE A.   JAMES P. DESJARLAIS   2/5/2008  
2/5/2013   BK 259M;
PG 449   715.47   47.09   6.5813%   14.2857%   5.7143%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4
T163N-R102W, 5TH P.M.
SEC 31: S/2NE/4, SE/4
SEC 32: NE/4SW/4, S/2SW/4, SW/4SE/4 LSE-00077   FORINASH, SHARON   ROVER
RESOURCES INC.   8/7/2008   8/7/2013   BK 261M;
PG 109   480.00   4.74   0.9875%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00078   FORINASH, SHARON   ROVER RESOURCES INC.  
9/11/2008   9/11/2013   BK 262M;
PG 414   1390.16   76.33   5.4907%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 17: N/2NW/4, S/2SW/4, E/2
SEC 18: NE/4
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00079   FREUND & FAMILY LIMITED PARTNERSHIP L.L.P.   ROVER
RESOURCES INC.   8/22/2008   8/22/2013   BK 263M;
PG 711   320.00   215.20   67.2500%   16.6667%   3.3333%   80.0000%  
T162N-R103W, 5TH P.M.
SEC 14: E/2NW/4, SW/4NW/4, N/2SW/4
SEC 14: NW/4NW/4
SEC 26: N/2SE/4 LSE-00080   FREUND, PAULINE   ROVER RESOURCES INC.   9/5/2008  
9/5/2013   BK 263M;
PG 717   400.00   160.00   40.0000%   16.6667%   3.3333%   80.0000%  
T162N-R103W, 5TH P.M.
SEC 14: S/2SW/4
SEC 23: NW/4
SEC 27: NE/4 LSE-00082   GIBSON, ADRIENNE   ROVER RESOURCES INC.   9/24/2008  
9/24/2013   BK 265M;
PG 100   1080.38   47.56   4.4022%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 12: W/2, SE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00083   GJESDAL, DARROLD D.   JAMES P. DESJARLAIS   2/12/2008  
2/12/2013   BK 257M;
PG 585   715.47   47.10   6.5831%   14.2857%   5.7143%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4
T163N-R102W, 5TH P.M.
SEC 31: S/2NE/4, SE/4
SEC 32: NE/4SW/4, S/2SW/4, SW/4SE/4 LSE-00084   GJESDAL, EDWARD   JAMES P.
DESJARLAIS   2/4/2008   2/4/2013   BK 257M;
PG 579   715.47   141.31   19.7513%   14.2857%   5.7143%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4
T163N-R102W, 5TH P.M.
SEC 31: S/2NE/4, SE/4
SEC 32: NE/4SW/4, S/2SW/4, SW/4SE/4 LSE-00085   GOLONKA, JOSEPH T. AND RITA E.  
ROVER RESOURCES INC.   8/27/2008   8/27/2013   BK 262M;
PG 167   160.00   10.00   6.2500%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: SE/4 LSE-00086   GONZALES, MELODEE R.   ROVER RESOURCES INC.   6/10/2008
  6/10/2013   BK 259M;
PG 65   160.00   4.80   3.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00087   GORDON FAMILY TRUST DTATED 6-10-97, MARTHA M. GORDON,
TRUSTEE   ROVER RESOURCES INC.   5/15/2008   5/15/2013   BK 258M;
PG 7   160.00   24.00   15.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00089   GRAY, JAMES R. AND JOANN   ROVER RESOURCES INC.  
7/30/2008   7/30/2013   BK 260M;
PG 416   160.00   20.00   12.5000%   16.6667%   3.3333%   80.0000%  
T162N-R103W, 5TH P.M.
SEC 26: NW/4

 

A-9

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00091   HAGEN, SUSAN J.   JAMES P.
DESJARLAIS   2/4/2008   2/4/2013   BK 257M;
PG 588   715.47   47.10   6.5831%   14.2857%   5.7143%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4
T163N-R102W, 5TH P.M.
SEC 31: S/2NE/4, SE/4
SEC 32: NE/4SW/4, S/2SW/4, SW/4SE/4 LSE-00092   HALL, ALMA G., A WIDOW   JAMES
P. DESJARLAIS   2/4/2008   2/4/2013   BK 257M;
 PG 582   715.47   141.31   19.7513%   14.2857%   5.7143%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4
T163N-R102W, 5TH P.M.
SEC 31: S/2NE/4, SE/4
SEC 32: NE/4SW/4, S/2SW/4, SW/4SE/4 LSE-00093   HAMMER, CLINTON   ROVER
RESOURCES INC.   8/30/2008   8/30/2013   BK 262M;
PG 406   840.34   35.75   4.2542%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 3: LOTS 3 (40.29), 4 (40.31), S/2NW/4
SEC 4: NW/4SW/4
SEC 4: SW/4NW/4
SEC 5: LOTS 1 (40.12), 2 (40.02), S/2NE/4
SEC 5: LOTS 3 (39.94), 4 (39.84), S/2NW/4
SEC 6: LOT 1 (39.82), SE/4NE/4
T163N-R102W, 5TH P.M.
SEC 32: NW/4SW/4
SEC 33: SE/4 LSE-00103   HARMS, ESTELLA VIRGINIA, FKA ESTELLA VIRGINIA BROTHERS
  ROVER RESOURCES INC.   6/2/2008   6/2/2013   BK 259M;
PG 85   160.00   6.00   3.7500%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: SE/4 LSE-00104   HARSHBARGER, CLEMENT C. AND AGNES CUEVAS   ROVER
RESOURCES INC.   4/29/2008   4/29/2013   BK 257M;
PG 734   160.00   40.00   25.0000%   15.0000%   5.0000%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 21: NE/4 LSE-00105   HARSHBARGER, DIANE   ROVER RESOURCES INC.   4/29/2008  
4/29/2013   BK 257M;
PG 736   160.00   20.00   12.5000%   15.0000%   5.0000%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 21: NE/4 LSE-00106   HARSHBARGER, DORIS, INDIV & AS PERS REP OF ESTATE OF
DAVID H. HARSHBARGER, DEC'D   ROVER RESOURCES INC.   5/16/2008   5/16/2013   BK
259M;
PG 67   160.00   24.00   15.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00107   HARSHBARGER, EARL ET UX   ROVER RESOURCES INC.  
5/16/2008   5/16/2013   BK 258M;
PG 3   160.00   4.80   3.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00108   HARSHBARGER, ELLIS AND DAWN   ROVER RESOURCES INC.  
5/16/2008   5/16/2013   BK 258M;
PG 13   160.00   4.80   3.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00109   HARSHBARGER, GLORIA L., A WIDOW AND AS LAWFUL SUCCESSOR
OF WILLIAM LEE HARSHBARGER   ROVER RESOURCES INC.   5/5/2008   5/5/2013   BK
257M;
PG 744   160.00   8.00   5.0000%   15.0000%   5.0000%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NE/4 LSE-00110   HARSHBARGER, IVAN, ET UX   ROVER RESOURCES INC.  
5/16/2008   5/16/2013   BK 257M;
PG 748   160.00   4.80   3.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00111   HARSHBARGER, LARRY D., ET UX   ROVER RESOURCES INC.  
5/19/2008   5/19/2013   BK 259M;
PG 61   160.00   6.00   3.7500%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00112   HARSHBARGER, LEWIS W., SR.   ROVER RESOURCES INC.  
4/29/2008   4/29/2013   BK 257M;
PG 738   160.00   16.00   10.0000%   15.0000%   5.0000%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 21: NE/4 LSE-00113   HARSHBARGER, PEARL D., BY PEGGY ARNOLD, ATTORNEY
-IN-FACT   ROVER RESOURCES INC.   5/29/2008   5/29/2013   BK 259M;
PG 434   160.00   40.00   25.0000%   15.0000%   5.0000%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 21: NE/4 LSE-00114   HARSHBARGER, RALPH AND EVELYN   ROVER RESOURCES INC.  
5/16/2008   5/16/2013   BK 259M;
PG 55   160.00   4.80   3.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00121   HAUGEN, KIM JAY AND SHARON   ROVER RESOURCES INC.  
5/20/2008   5/20/2013   BK 258M;
PG 38   1542.67   197.95   12.8316%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOT 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4 LSE-00125   HAUGEN, VERN AKA VERN W. HAUGEN  
ROVER RESOURCES INC.   5/16/2008   5/16/2013   BK 258M;
PG 17   1542.67   99.04   6.4200%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOT 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4 LSE-00128   HAYS, HAROLD SCOTT   ROVER RESOURCES
INC.   8/20/2008   8/20/2013   BK 262M;
PG 141   160.00   20.00   12.5000%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 21: NE/4 LSE-00131   HERMAN, DONALD   ROVER RESOURCES INC.   10/3/2008  
10/3/2013   BK 263M;
PG 661   1436.02   88.24   6.1448%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 6: LOT 4 (36.26)
SEC 7: NE/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 1 (39.94), 2 (39.82), SW/4NE/4
SEC 1: SW/4
SEC 1: SE/4
SEC 11: N/2
SEC 12: NW/4
T163N-R102W, 5TH P.M.
SEC 33: SW/4, S/2NE/4
SEC 34: S/2NW/4

 

A-10

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00132   HERMAN, GERALD   ROVER RESOURCES
INC.   10/3/2008   10/3/2013   BK 263M;
PG 187   1436.02   88.24   6.1448%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 6: LOT 4 (36.26)
SEC 7: NE/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 1 (39.94), 2 (39.82), SW/4NE/4
SEC 1: SW/4
SEC 1: SE/4
SEC 11: N/2
SEC 12: NW/4
T163N-R102W, 5TH P.M.
SEC 33: SW/4, S/2NE/4
SEC 34: S/2NW/4 LSE-00133   HERMAN, JAMES   ROVER RESOURCES INC.   10/3/2008  
10/3/2013   BK 263M;
PG 658   796.02   35.39   4.4459%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: LOT 4 (36.26)
SEC 7: NE/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 1 (39.94), 2 (39.82), SW/4NE/4
SEC 1: SE/4
T163N-R102W, 5TH P.M.
SEC 33: SW/4, S/2NE/4
SEC 34: S/2NW/4 LSE-00134   HERMAN, RICHARD   ROVER RESOURCES INC.   10/3/2008  
10/3/2013   BK 263M;
PG 664   796.02   35.39   4.4459%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: LOT 4 (36.26)
SEC 7: NE/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 1 (39.94), 2 (39.82), SW/4NE/4
SEC 1: SE/4
T163N-R102W, 5TH P.M.
SEC 33: SW/4, S/2NE/4
SEC 34: S/2NW/4 LSE-00135   HERMAN, WAYNE A. AND ARLETTA J.   ROVER RESOURCES
INC.   7/30/2008   7/30/2013   BK 239M;
PG 129   1236.98   385.92   31.1986%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 3: NW/4SW/4
SEC 4: LOTS 1 (40.30), 2 (40.26), 3 (40.22), 4 (40.18), SE/4NW/4, S/2NE/4,
NE/4SW/4, N/2SE/4
SEC 6: LOT 4 (36.26)
SEC 7: NE/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 1 (39.94), 2 (39.82), SW/4NE/4
SEC 1: SE/4
T163N-R102W, 5TH P.M.
SEC 33: SW/4, S/2NE/4
SEC 34: S/2NW/4 LSE-00140   HUESERS, ANNA MARIE   ROVER RESOURCES INC.  
7/29/2008   7/29/2013   BK 262M;
PG 451   160.00   100.00   62.5000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 25: NE/4NE/4
SEC 25: W/2NE/4, SE/4NE/4 LSE-00141   HUESERS, ANNA MARIE   ROVER RESOURCES INC.
  7/29/2008   7/29/2013   BK 263M;
PG 708   55.20   55.20   100.0000%   16.6667%   3.3333%   80.0000%   INSOFAR AND
ONLY INSOFAR AS SAID LEASE COVERS:
T162N-R102W, 5TH P.M.
SEC 12: SW/4 LYING WEST OF THE SOO LINE RAILROAD ROW LSE-00144   JACK, KAREN
KANE FKA KAREN KANE   JAMES P. DESJARLAIS   7/2/2008   7/3/2013   BK 259M;
PG 446   715.47   47.09   6.5813%   14.2857%   5.7143%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4
T163N-R102W, 5TH P.M.
SEC 31: S/2NE/4, SE/4
SEC 32: NE/4SW/4, S/2SW/4, SW/4SE/4 LSE-00145   JACOBSON, DORIS   ROVER
RESOURCES INC.   8/7/2008   8/7/2013   BK 260M;
PG 609   480.00   4.74   0.9875%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00146   JACOBSON, DORIS   ROVER RESOURCES INC.   9/11/2008
  9/11/2013   BK 262M;
PG 420   1390.16   76.33   5.4907%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 17: N/2NW/4, S/2SW/4, E/2
SEC 18: NE/4
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00147   JAMES, DEBRA S.   ROVER RESOURCES INC.   5/20/2008  
5/20/2013   BK 259M;
PG 75   1542.67   66.08   4.2835%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOT 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4 LSE-00149   JENSEN, CLINTON N.   ROVER RESOURCES
INC.   8/30/2008   8/30/2013   BK 263M;
PG 218   320.00   17.78   5.5563%   16.6667%   3.3333%   80.0000%   T162N-R103W,
5TH P.M.
SEC 25: E/2 LSE-00150   JENSEN, LOLA MAE   ROVER RESOURCES INC.   5/20/2008  
5/20/2013   BK 259M;
PG 69   1542.67   197.95   12.8316%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOT 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4

 

A-11

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00152   JOHNSON, FAYE LYNN, ET VIR   ROVER
RESOURCES INC.   5/20/2008   5/20/2013   BK 258M;
PG 20   1542.67   66.10   4.2848%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62),SE/4NW/4, NE/4SW/4
SEC 19: LOT 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4 LSE-00156   KASEMAN, CLAUDE D., ET UX   ROVER
RESOURCES INC.   5/13/2008   5/13/2013   BK 258M;
PG 41   160.00   24.00   15.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 15: SW/4 LSE-00157   KEGLEY, SHERRI R.   ROVER RESOURCES INC.   8/30/2008  
8/30/2013   BK 263M;
PG 213   320.30   45.00   14.0493%   16.6667%   3.3333%   80.0000%  
T161N-R102W, 5TH P.M.
SEC 5: LOTS 1 (40.18), 2 (40.12), S/2NE/4
T162N-R102W, 5TH P.M.
SEC 33: SW/4 LSE-00160   KRAFT, DIANNE L.   ROVER RESOURCES INC.   10/1/2008  
10/1/2013   BK 263M;
PG 685   1080.38   19.08   1.7660%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 12: W/2, SE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00161   KULIG, MARLA   ROVER RESOURCES INC.   9/18/2008  
9/18/2013   BK 263M;
PG 713   320.00   20.00   6.2500%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 25: NW/4
SEC 33: NE/4 LSE-00167   LOWE-MOORE, ELIZABETH J.   ROVER RESOURCES INC.  
8/7/2008   8/7/2013   BK 260M;
PG 607   480.00   4.74   0.9875%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00168   LOWE-MOORE, ELIZABETH J.   ROVER RESOURCES INC.  
9/11/2008   9/11/2013   BK 262M;
PG 417   1390.16   76.33   5.4907%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 17: N/2NW/4, S/2SW/4, E/2
SEC 18: NE/4
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00170   MANGEL, ALAN   ROVER RESOURCES INC.   8/1/2008  
8/1/2013   BK 263M;
PG 196   484.54   121.14   25.0000%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SEC 11: SW/4
SEC 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE/4 LSE-00171  
MANGEL, CAROL, AIF FOR ARTIE MEYER, aka MATIE M. MEYER, A WIDOW   ROVER
RESOURCES INC.   5/15/2008   5/15/2013   BK 258M;
PG 15   160.00   20.00   12.5000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00172   MANGEL, DARRELL   ROVER RESOURCES INC.   8/1/2008  
8/1/2013   BK 262M;
PG 442   484.54   121.14   25.0000%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SEC 11: SW/4
SEC 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE/4 LSE-00173  
MANGEL, DOLORES J.   ROVER RESOURCES INC.   7/30/2008   7/30/2013   BK 260M;
 PG 95   160.00   80.00   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R103W, 5TH P.M.
SEC 15: SE/4 LSE-00174   MANGEL, DOLORES J.   ROVER RESOURCES INC.   8/1/2008  
8/1/2013   BK 263M;
PG 200   320.00   80.00   25.0000%   16.6667%   3.3333%   80.0000%  
T161N-R102W, 5TH P.M.
SEC 10: S/2SE/4
SEC 11: S/2SW/4
T162N-R103W, 5TH P.M.
SEC 35: SE/4 LSE-00175   MANGEL, L. DWIGHT, AKA DWIGHT MANGEL   ROVER RESOURCES
INC.   8/30/2008   8/30/2013   BK 265M;
PG 103   484.54   80.79   16.6735%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SEC 11: SW/4
SEC 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE/4 LSE-00176  
MANGEL, MERLE   ROVER RESOURCES INC.   8/30/2008   8/30/2013   BK 262M;
PG 446   484.54   80.79   16.6735%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SEC 11: SW/4
SEC 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE/4 LSE-00177   MARSH,
GAYLEN   ROVER RESOURCES INC.   9/15/2008   9/15/2013   BK 262M;
PG 412   160.00   10.00   6.2500%   16.6667%   3.3333%   80.0000%   T162N-R103W,
5TH P.M.
SEC 26: NW/4 LSE-00178   MARSH, MARLYS FKA MARLYN NORDHAGEN   ROVER RESOURCES
INC.   9/5/2008   9/5/2013   BK 262M;
PG 161   480.00   4.74   0.9875%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00179   MARSH, MARLYS FKA MARLYN NORDHAGEN   ROVER
RESOURCES INC.   9/11/2008   9/11/2013   BK 262M;
PG 158   1390.16   76.33   5.4907%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 17: N/2NW/4, S/2SW/4, E/2
SEC 18: NE/4
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00180   MARX, IRMA V., AKA IRMA V.E. MARX AND WILLIAM CHARLES
MARX   ROVER RESOURCES INC.   9/8/2008   9/8/2013   BK 263M;
PG 697   640.00   640.00   100.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 4: S/2S/2
SEC 5: S/2
SEC 9: NW/4 LSE-00182   MCCULLISS, PAUL L.   ROVER RESOURCES INC.   8/26/2008  
8/26/2013   BK 261M;
PG 625   480.00   3.95   0.8229%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00183   MCCULLISS, PAUL L.   ROVER RESOURCES INC.  
9/25/2008   9/25/2013   BK 263M;
PG 670   600.38   4.04   0.6729%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4

 

A-12

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00184   MEAGHER, DENNIS   ROVER RESOURCES
INC.   5/16/2008   5/16/2013   BK 258M;
PG 5   160.00   4.80   3.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00185   MEAGHER, KENNETH ET UX   ROVER RESOURCES INC.  
5/16/2008   5/16/2013   BK 258M;
PG 1   160.00   4.80   3.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00186   MEAGHER, RICHARD AND CODI   ROVER RESOURCES INC.  
5/16/2008   5/16/2013   BK 258M;
PG 11   160.00   4.80   3.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00187   MEYER, HUGH J., ET UX   ROVER RESOURCES INC.  
5/16/2008   5/16/2013   BK 257M;
PG 746   160.00   20.00   12.5000%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 21: NW/4 LSE-00188   MOORE, CALVIN   ROVER RESOURCES INC.   9/11/2008  
9/11/2013   BK 262M;
PG 429   1390.16   76.33   5.4907%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 17: N/2NW/4, S/2SW/4, E/2
SEC 18: NE/4
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00189   MOORE, CALVIN   ROVER RESOURCES INC.   8/19/2008  
8/19/2013   BK 261M;
PG 647   480.00   4.74   0.9875%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00190   MOORE, DORAN   ROVER RESOURCES INC.   8/7/2008  
8/7/2013   BK 262M;
PG 165   480.00   4.73   0.9860%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00191   MOORE, DORAN   ROVER RESOURCES INC.   9/11/2008  
9/11/2013   BK 263M;
PG 673   1390.16   76.33   5.4907%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 17: N/2NW/4, S/2SW/4, E/2
SEC 18: NE/4
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00192   MOORE, LLOYD   ROVER RESOURCES INC.   8/7/2008  
8/7/2013   BK 262M;
PG 163   480.00   4.74   0.9875%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00193   MOORE, LLOYD   ROVER RESOURCES INC.   9/11/2008  
9/11/2013   BK 262M;
PG 155   1390.16   76.33   5.4907%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 17: N/2NW/4, S/2SW/4, E/2
SEC 18: NE/4
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00194   MOORE, RICHARD AKA RICHARD E. MOORE, AKA DICK MOORE  
ROVER RESOURCES INC.   9/11/2008   9/11/2013   BK 262M;
PG 423   309.78   13.97   4.5097%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 18: NE/4 LSE-00195   MOORE, ROBERT C. AND MARILYN   ROVER RESOURCES INC.  
9/17/2008   9/17/2013   BK 262M;
PG 440   160.00   5.00   3.1250%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: SE/4 LSE-00196   MOORE, SCOTT   ROVER RESOURCES INC.   9/15/2008  
9/15/2013   BK 263M;
PG 190   1390.16   62.38   4.4873%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 17: N/2NW/4, S/2SW/4, E/2
SEC 18: NE/4
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00197   MURPHY, VALERIE L.   JAMES P. DESJARLAIS   2/5/2008  
2/5/2013   BK 257M;
PG 591   715.47   47.10   6.5831%   14.2857%   5.7143%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: LOTS 2 (39.88), 3 (39.93), 5 (36.38), SW/4NE/4, SE/4NW/4
T162N-R103W, 5TH P.M.
SEC 1: LOTS 3 (39.70), 4 (39.58), SE/4NE/4
T163N-R102W, 5TH P.M.
SEC 31: S/2NE/4, SE/4
SEC 32: NE/4SW/4, S/2SW/4, SW/4SE/4 LSE-00201   NELSON, LARRY   ROVER RESOURCES
INC.   10/1/2008   10/1/2013   BK 263M;
PG 679   1080.38   19.08   1.7660%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 12: W/2, SE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00202   NELSON, MYRNA   ROVER RESOURCES INC.   8/30/2008  
8/30/2013   BK 262M;
PG 444   484.54   80.79   16.6735%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 10: LOTS 2 (23.18), 3 (23.22), 4 (23.26)
SEC 11: SW/4
SEC 15: LOTS 1 (23.39), 2 (23.61), 3 (23.83), 4 (24.05), SE/4 LSE-00203  
NIELSEN, ERIC, ET UX   JAMES P. DESJARLAIS   8/12/2008   8/12/2013   BK 264M;
PG 739   320.00   10.00   3.1250%   16.6667%   3.3333%   80.0000%   T161N-R103W,
5TH P.M.
SEC 14: N/2NW/4
SEC 15: NE/4, N/2SE/4 LSE-00205   NORBY, TRYGVE   ROVER RESOURCES INC.  
9/5/2008   9/5/2013   BK 264M;
PG 751   439.99   359.99   81.8178%   16.6667%   3.3333%   80.0000%  
T161N-R101W, 5TH P.M.
SEC 5: LOT 4 (39.99)
SEC 6: LOTS 1 (40.00), 2 (40.00)
T162N-R101W, 5TH P.M.
SEC 32: SW/4
SEC 32: NW/4 LSE-00207   NYBAKKEN, COLETTE AND JACK   ROVER RESOURCES INC.  
9/18/2008   9/18/2013   BK 263M;
PG 715   320.00   20.00   6.2500%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 25: NW/4
SEC 33: NE/4

 

A-13

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00208   ONSTAD, ELAINE, FKA ELAINE HIBBERT
  ROVER RESOURCES INC.   8/27/2008   8/27/2013   BK 261M;
PG 629   840.00   62.25   7.4107%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 7: E/2SW/4, SE/4
SEC 8: SW/4SW/4
T162N-R103W, 5TH P.M.
SEC 12: SW/4
SEC 13: N/2
SEC 14: E/2NE/4 LSE-00209   OSVOLD, HARRIS, A WIDOWER   ROVER RESOURCES INC.  
6/2/2008   6/2/2013   BK 259M;
PG 83   160.00   24.00   15.0000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: SE/4 LSE-00216   PASCO, LINDA, ET VIR   ROVER RESOURCES INC.   5/19/2008
  5/19/2013   BK 259M;
PG 63   160.00   6.00   3.7500%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00217   PEDERSON, BEVERLY JEAN   ROVER RESOURCES INC.  
6/2/2008   6/2/2013   BK 259M;
PG 98   160.00   36.00   22.5000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 28: SW/4 LSE-00218   PEDERSON, IRENE L.   ROVER RESOURCES INC.   6/2/2008  
6/2/2013   BK 259M;
PG 96   160.00   36.00   22.5000%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 28: SW/4 LSE-00220   PETSCHKE, MYRNA L.   ROVER RESOURCES INC.   9/27/2008  
9/27/2013   BK 263M;
PG 676   1080.38   19.05   1.7633%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 12: W/2, SE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00223   PULVERMACHER, LLOYD AND CAROL   ROVER RESOURCES INC.  
7/1/2008   7/1/2013   BK 260M;
PG 418   160.00   80.00   50.0000%   18.7500%   1.5000%   79.7500%  
T163N-R102W, 5TH P.M.
SEC 26: SE/4 LSE-00225   RATCLIFFE, MARGARET   ROVER RESOURCES INC.   9/25/2008
  9/25/2013   BK 263M;
PG 654   160.00   40.00   25.0000%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 15: SW/4 LSE-00227   REISTAD, DAVID O   ROVER RESOURCES INC.   5/29/2008  
5/29/2013   BK 260M;
PG 88   160.00   160.00   100.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 9: SW/4 LSE-00228   REISTAD, DONALD L.   ROVER RESOURCES INC.   5/29/2008  
5/29/2013   BK 259M;
 PG 356   320.00   320.00   100.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 9: SE/4
T163N-R102W, 5TH P.M.
SEC 34: SW/4 LSE-00229   REISTAD, DONALD L.   ROVER RESOURCES INC.   6/16/2008  
6/16/2013   BK 259M;
 PG 706   440.52   440.52   100.0000%   16.6667%   3.3333%   80.0000%   INSOFAR
AND ONLY INSOFAR AS SAID LEASE COVERS:
T162N-R102W, 5TH P.M.
SEC 3: LOTS 1 (40.25), 2 (40.27), S/2NE/4, NE/4SW/4, N/2SE/4
SEC 1: SW/4 LSE-00232   RUST, ELAINE   JAMES P. DESJARLAIS   8/28/2008  
8/28/2013   BK 265M;
PG 82   917.28   103.41   11.2735%   16.6667%   3.3333%   80.0000%   INSOFAR AND
ONLY INSOFAR AS SAID LEASE COVERS:
T161N-R101W, 5TH P.M.
SEC 1: LOTS 3 (40.25), 4 (40.35), S/2NW/4
SEC 3: NW/4SW/4
SEC 4: SW/4SW/4
SEC 9: NW/4NW/4
SEC 9: NE/4NE/4
SEC 23: N/2NW/4
T161N-R102W, 5TH P.M.
SEC 1: LOTS 2 (40.02), 3 (40.02)
SEC 1: LOT 4 (40.04)
T162N-R101W, 5TH P.M.
SEC 19: LOTS 3 (38.25), 4 (38.35), E/2SW/4
T162N-R102W, 5TH P.M.
SEC 18: SE/4
SEC 26: N/2NW/4 LSE-00233   RUST, ROBERT   JAMES P. DESJARLAIS   8/25/2008  
8/25/2013   BK 264M;
PG 632   160.00   20.00   12.5000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 18: SE/4 LSE-00234   SABO, MARTIN AND SYLVIA   ROVER RESOURCES INC.  
8/18/2008   8/18/2013   BK 262M;
PG 448   553.35   474.78   85.8010%   16.6667%   3.3333%   80.0000%  
T162N-R101W, 5TH P.M.
SEC 18: SE/4SW/4, S/2SE/4
SEC 19: LOTS 1 (38.05), 2 (38.15), N/2NE/4, SW/4NE/4, E/2NW/4
SEC 31: LOTS 2 (38.95), 3 (39.05), 4 (39.15), SE/4NW/4 LSE-00238   SCHINDLER,
ROSEMARY AND ROLAND   JAMES P. DESJARLAIS   8/25/2008   8/25/2013   BK 264M;
PG 645   757.28   48.41   6.3926%   16.6667%   3.3333%   80.0000%   INSOFAR AND
ONLY INSOFAR AS SAID LEASE COVERS:
T161N-R101W, 5TH P.M.
SEC 1: LOTS 3 (40.25), 4 (40.35), S/2NW/4
SEC 3: NW/4SW/4
SEC 4: SW/4SW/4
SEC 9: NW/4NW/4
SEC 9: NE/4NE/4
SEC 23: N/2NW/4
T161N-R102W, 5TH P.M.
SEC 1: LOTS 2 (40.02), 3 (40.02)
SEC 1: LOT 4 (40.04)
T162N-R101W, 5TH P.M.
SEC 19: LOTS 3 (38.25), 4 (38.35), E/2SW/4
T162N-R102W, 5TH P.M.
SEC 26: N/2NW/4 LSE-00239   SCHREIBER, BOBETTE   ROVER RESOURCES INC.  
5/20/2008   5/20/2013   BK 259M;
PG 78   1542.67   66.08   4.2835%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOT 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4 LSE-00240   SCHULTZ, FERNE   ROVER RESOURCES
INC.   8/8/2008   8/8/2013   BK 231M;
PG 111   480.00   4.74   0.9875%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00241   SCHULTZ, FERNE   ROVER RESOURCES INC.   9/11/2008
  9/11/2013   BK 262M;
PG 426   1390.16   76.33   5.4907%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 17: N/2NW/4, S/2SW/4, E/2
SEC 18: NE/4
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4

 

A-14

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00242   SETNESS, MARVEL R.   ROVER
RESOURCES INC.   8/5/2008   8/5/2013   BK 260M;
PG 605   80.00   3.75   4.6875%   16.6667%   3.3333%   80.0000%   T164N-R103W,
5TH P.M.
SEC 35: S/2SW/4 LSE-00244   SKABO, LELAND D.   ROVER RESOURCES INC.   7/30/2008
  7/30/2013   BK 261M;
PG 115   238.00   119.00   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 25: SW/4
T162N-R103W, 5TH P.M.
SEC 26: S/2SE/4, EXCEPTING THEREFROM THAT CERTAIN 2.00 ACRE TRACT CONVEYED TO
SCHOOL DISTRICT NO. 9 IN BOOK 33 OF DEEDS, PAGE 464 LSE-00245   SKABO, LOWELL T.
  ROVER RESOURCES INC.   7/30/2008   7/30/2013   BK 261M;
PG 113   238.00   119.00   50.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 25: SW/4
T162N-R103W, 5TH P.M.
SEC 26: S/2SE/4, EXCEPTING THEREFROM THAT CERTAIN 2.00 ACRE TRACT CONVEYED TO
SCHOOL DISTRICT NO. 9 IN BOOK 33 OF DEEDS, PAGE 464 LSE-00248   SMITH, RODNEY P.
AND ELGENE M.   ROVER RESOURCES INC.   7/23/2008   7/23/2013   BK 260M;
 PG 93   320.00   320.00   100.0000%   16.6667%   3.3333%   80.0000%  
T162N-R103W, 5TH P.M.
SEC 25: NW/4
SEC 26: NE/4 LSE-00249   SMITH, SHIRLEY   ROVER RESOURCES INC.   9/26/2008  
9/26/2013   BK 263M;
 PG 656   80.00   2.30   2.8750%   16.6667%   3.3333%   80.0000%   T164N-R103W,
5TH P.M.
SEC 35: S/2SW/4 LSE-00292   STEVENS, NANCY ANN, FKA NANCY ANN MCCORPIN, FKA
NANCY ANN NERING   ROVER RESOURCES INC.   7/21/2008   7/21/2013   BK 261M;
PG 664

AND
BK 262M;
PG 152   2382.78   252.09   10.5797%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 6: LOTS 3 (39.89), 4 (33.84), 5 (34.11), 6 (34.33), 7 (34.57), SE/4NW/4,
E/2SW/4
SEC 7: LOTS 3 (34.85), 4 (34.93), E/2SW/4
SEC 7: NE/4
SEC 18: LOTS 1 (35.01), 2 (35.13), 3 (35.23), 4 (35.35), E/2W/2, W/2SE/4
SEC 19: LOT 1 (35.44), N/2NE/4, NE/4NW/4
SEC 20: N/2
T163N-R103W, 5TH P.M.
SEC 1: LOTS 1 (40.02), 2 (40.08), S/2NE/4
SEC 1: SW/4NW/4, W/2SW/4
SEC 12: W/2, SE/4
SEC 13: NE/4 LSE-00293   STOCKWELL, CAROLYN   ROVER RESOURCES INC.   8/7/2008  
8/7/2013   BK 260M;
PG 611   480.00   7.90   1.6458%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00294   STOCKWELL, CAROLYN   ROVER RESOURCES INC.  
9/24/2008   9/24/2013   BK 262M;
PG 432   1080.38   15.89   1.4708%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 12: W/2, SE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00295   STROMSTAD, ALLEN R. AND ALICE   ROVER RESOURCES INC.  
7/15/2008   7/15/2013   BK 263M;
PG 205   549.51   54.95   10.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 12: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGE 370 (6.40 acres)
SEC 13: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGES 326 & 361 (0.82 Acres)
SEC 14: ALL THAT PORTION OF AUDITORS LOT 2 (76.73), BEING THE NE/4NE/4 AND THE
S/2NE/4 LYING SOUTHEASTERLY OF THE RR AS DESCRIBED IN BOOK 85 OF DEEDS, PAGE 211
SEC 14: SE/4 LSE-00296   STROMSTAD, CURTIS L. AND ANNE   ROVER RESOURCES INC.  
7/15/2008   7/15/2013   BK 263M;
PG 208   549.51   54.95   10.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 12: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGE 370 (6.40 acres)
SEC 13: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGES 326 & 361 (0.82 Acres)
SEC 14: ALL THAT PORTION OF AUDITORS LOT 2 (76.73), BEING THE NE/4NE/4 AND THE
S/2NE/4 LYING SOUTHEASTERLY OF THE RR AS DESCRIBED IN BOOK 85 OF DEEDS, PAGE 211
SEC 14: SE/4

 

A-15

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00297   STROMSTAD, DONALD E. AND ELSIE  
ROVER RESOURCES INC.   7/15/2008   7/15/2013   BK 263M;
PG 202   549.51   54.95   10.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 12: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGE 370 (6.40 acres)
SEC 13: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGES 326 & 361 (0.82 Acres)
SEC 14: ALL THAT PORTION OF AUDITORS LOT 2 (76.73), BEING THE NE/4NE/4 AND THE
S/2NE/4 LYING SOUTHEASTERLY OF THE RR AS DESCRIBED IN BOOK 85 OF DEEDS, PAGE 211
SEC 14: SE/4 LSE-00298   STROMSTAD, INEZ   ROVER RESOURCES INC.   7/15/2008  
7/15/2013   BK 264M;
 PG 731   549.51   54.95   10.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 12: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGE 370 (6.40 acres)
SEC 13: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGES 326 & 361 (0.82 Acres)
SEC 14: ALL THAT PORTION OF AUDITORS LOT 2 (76.73), BEING THE NE/4NE/4 AND THE
S/2NE/4 LYING SOUTHEASTERLY OF THE RR AS DESCRIBED IN BOOK 85 OF DEEDS, PAGE 211
SEC 14: SE/4 LSE-00300   SWARTZ, DOROTHY LOY   ROVER RESOURCES INC.   5/20/2008
  5/20/2013   BK 258M;
PG 29   1542.67   197.95   12.8316%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOT 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4 LSE-00301   SYLVIA, ELLEN aka ELLYN SYLVIA, A
SINGLE WOMAN   ROVER RESOURCES INC.   5/19/2008   5/19/2013   BK 259M;
PG 59   160.00   6.00   3.7500%   16.6667%   3.3333%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NW/4 LSE-00302   SYME, ROCKY R.   ROVER RESOURCES INC.   9/24/2008  
9/24/2013   BK 263M;
PG 193   1080.38   11.92   1.1033%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 12: W/2, SE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00304   THOMSEN, SHIRLEY B.   ROVER RESOURCES INC.   9/24/2008
  9/24/2013   BK 263M;
PG 694   1080.38   47.56   4.4022%   16.6667%   3.3333%   80.0000%  
T163N-R103W, 5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 12: W/2, SE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00308   THON, MAY H., ESTATE OF, REBECCA LACKEY, PERSONAL
REPRESENTATIVE   ROVER RESOURCES INC.   7/4/2008   7/4/2013   BK 260M;
PG 90   1240.34   685.84   55.2945%   16.6667%   3.3333%   80.0000%   INSOFAR
AND ONLY INSOFAR AS SAID LEASE COVERS:
T162N-R102W, 5TH P.M.
SEC 3: LOTS 3 (40.29), 4 (40.31), S/2NW/4
SEC 3: S/2SE/4
SEC 4: SW/4NW/4
SEC 4: NW/4SW/4
SEC 5: LOTS 1 (40.12), 2 (40.02), S/2NE/4
SEC 5: LOTS 3 (39.94), 4 (39.84), S/2NW/4
SEC 6: LOT 1 (39.82), SE/4NE/4
SEC 10: E/2
T163N-R102W, 5TH P.M.
SEC 32: NW/4SW/4
SEC 33: SE/4 LSE-00310   TOMMERUP, JOHN   ROVER RESOURCES INC.   9/18/2008  
9/18/2013   BK 262M;
PG 455   480.00   320.00   66.6667%   16.6667%   3.3333%   80.0000%  
T162N-R103W, 5TH P.M.
SEC 11: SE/4
SEC 23: E/2 LSE-00313   TRAINOR, DENISE FKA DENISE HAUGEN   ROVER RESOURCES INC.
  5/20/2008   5/20/2013   BK 258M;
PG 32   1542.67   197.95   12.8316%   16.6667%   3.3333%   80.0000%  
T163N-R102W, 5TH P.M.
SEC 19: LOTS 2 (35.54), 3 (35.62), SE/4NW/4, NE/4SW/4
SEC 19: LOTS 4 (35.72), SE/4SW/4, SE/4, S/2NE/4
SEC 20: S/2
SEC 30: LOT 1 (35.79), NE/4, NE/4NW/4, N/2SE/4
T163N-R103W, 5TH P.M.
SEC 13: E/2SE/4
SEC 24: E/2NE/4
SEC 25: NE/4, N/2NW/4, SE/4NW/4 LSE-00317   VAN HOOSE, MARGARET A., REVOCABLE
TRUST DTD 9-9-93, MARGARET A. VAN HOOSE, INITIAL TRUSTEE   ROVER RESOURCES INC.
  9/17/2008   9/17/2013   BK 262M;
PG 438   160.00   5.00   3.1250%   16.6667%   3.3333%   80.0000%   T162N-R102W,
5TH P.M.
SEC 6: SE/4 LSE-00318   VAUGHT, GEORGE G., JR.   ROVER RESOURCES INC.  
9/25/2008   9/25/2013   BK 262M;
PG 435   600.38   4.04   0.6729%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 1: LOT 4 (40.18)
SEC 1: SW/4NW/4, W/2SW/4
SEC 2: LOT 1 (40.20), S/2NE/4
SEC 13: NE/4
SEC 24: SW/4 LSE-00319   VAUGHT, GEORGE G., JR.   ROVER RESOURCES INC.  
9/20/2008   9/20/2013   BK 262M;
PG 409   480.00   3.95   0.8229%   16.6667%   3.3333%   80.0000%   T163N-R103W,
5TH P.M.
SEC 12: W/2, SE/4 LSE-00323   WHITE, BETTY HARSHBARGER   ROVER RESOURCES INC.  
5/5/2008   5/5/2013   BK 257M;
PG 740   160.00   8.00   5.0000%   15.0000%   5.0000%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NE/4 LSE-00324   WHITE, FERN HARSHBARGER   ROVER RESOURCES INC.  
5/5/2008   5/5/2013   BK 257M;
PG 742   160.00   8.00   5.0000%   15.0000%   5.0000%   80.0000%   T163N-R102W,
5TH P.M.
SEC 21: NE/4

 

A-16

 

 

LEASE   LESSOR   LESSEE   LSE DATE   EXP DATE   REC INFO   GROSS   NET   MIN INT
  LORI   ORRI   NRI   DESCRIPTION LSE-00330   ZEHRUNG, BEVERLY AND CLAUDE D.  
ROVER RESOURCES INC.   7/16/2008   7/16/2013   BK 263M;
PG 699   549.51   54.95   10.0000%   16.6667%   3.3333%   80.0000%  
T162N-R102W, 5TH P.M.
SEC 12: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGE 370 (6.40 acres)
SEC 13: NW/4 EXCEPT THOSE CERTAIN STRIPS OF LAND CONVEYED TO THE RR AS DESCRIBED
IN BOOK 5 OF DEEDS, PAGES 326 & 361 (0.82 Acres)
SEC 14: ALL THAT PORTION OF AUDITORS LOT 2 (76.73), BEING THE NE/4NE/4 AND THE
S/2NE/4 LYING SOUTHEASTERLY OF THE RR AS DESCRIBED IN BOOK 85 OF DEEDS, PAGE 211
SEC 14: SE/4 LSE-00706   GJESDAL, DUANE DARROLD   JAMES P. DESJARLAIS  
7/18/2008   7/18/2013   BK 622; PG 266   960.00   266.69   27.7802%   16.6667%  
3.3333%   80.0000%   T36N-R58E, 5TH P.M.
SEC 2: SW/4
SEC 10: E/2E/2
SEC 11: W/2
T37N-R58E, 5TH P.M.
SEC 22: S/2SW/4, SW/4SE/4
SEC 27: NW/4NE/4, W/2NW/4
SEC 28: S/2NE/4 LSE-00707   BLACK, YVONNE   JAMES P. DESJARLAIS   7/18/2008  
7/18/2013   BK 622; PG198   960.00   266.69   27.7802%   16.0000%   3.3333%  
80.0000%   T36N-R58E, 5TH P.M.
SEC 2: SW/4
SEC 10: E/2E/2
SEC 11: W/2
T37N-R58E, 5TH P.M.
SEC 22: S/2SW/4, SW/4SE/4
SEC 27: NW/4NE/4, W/2NW/4
SEC 28: S/2NE/4 LSE-00824   JACK, KAREN KANE   JAMES P. DESJARLAIS   7/18/2008  
7/18/2013   BK 621; PG 2326   960.00   266.69   27.7802%   16.0000%   3.3333%  
80.5000%   T36N-R58E, 5TH P.M.
SEC 2: SW/4
SEC 10: E/2E/2
SEC 11: W/2
T37N-R58E, 5TH P.M.
SEC 22: S/2SW/4, SW/4SE/4
SEC 27: NW/4NE/4, W/2NW/4
SEC 28: S/2NE/4                             14399.84                            
                    0.10                                                 1439.98
                   

  



A-17

 





  

EXHIBIT “B”

 

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 

This Assignment, Bill of Sale and Conveyance (this “Assignment”) dated as of
7:00 a.m., Mountain Time, on November 1, 2011, is from American Eagle Energy
Inc., a Nevada corporation, whose address is 27 North 27th Street, Suite 21G,
Billings, Montana 59101 (“AEE”), Eternal Energy Corp., a Nevada corporation,
whose address is 2549 W. Main Street, Suite 202, Littleton, Colorado 80120
(“Eternal” and together with AEE, each an “Assignor” and collectively
“Assignors”), to NextEra Energy Gas Producing, LLC, a Delaware limited liability
company, whose address is 1000 Louisiana Street, Suite 5550, Houston, Texas
77002 (“Assignee”).

 

For Ten Dollars and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), each Assignor does hereby grant,
bargain, sell, convey, assign, transfer, set over and deliver to Assignee an
undivided 75% of such Assignor’s right, title and interest in and to the
following (collectively, the “Assets”):

 

(a)         The leasehold estates created by the oil and gas leases described in
Exhibit A (the “Leases”), together with each and every kind and character of
right, title, claim or interest which either Assignor has in and to the lands
described in Exhibit A or covered by the Leases (collectively, the “Lands”),
even though Assignors’ interests therein or in the Lands may be incorrectly
described or omitted from Exhibit A; and

 

(b)         Any and all leasehold interests and other rights, titles and
interests of Assignor in and to any pooled acreage, communitized acreage or
units arising on account of the Leases or the Lands having been pooled,
communitized or unitized into such units (the “Unit Interests”);

 

(c)         All oil wells and gas wells, water injection wells and other
injection or disposal wells, temporarily abandoned and permanently plugged and
abandoned wells, and all other wells of every nature and kind located on or
attributable to the Leases or the Unit Interests (the “Wells,” and together with
the Leases and the Unit Interests, the “Subject Oil and Gas Interests”);

 

(d)         All oil, gas, well gas, casinghead gas, condensate, and all
components of any of them (including liquids and products produced from any of
them), in each case, produced from or attributable to the Subject Oil and Gas
Interests from and after the Effective Time;

 

(e)         The contracts and agreements described in Exhibit B;

 

(f)         To the extent related to the use, ownership or operation of any of
the Subject Oil and Gas Interests or any of the Equipment, (i) all easements,
rights-of-way, servitudes, surface use agreements, surface leases and similar
rights, obligations and interests and (ii) all permits, water rights (including
water withdrawal, storage, discharge, treatment, injection and disposal rights),
licenses, registrations, consents, orders, approvals, variances, exemptions,
waivers, franchises, rights and other authorizations issued by any governmental
authority;

 

B-1

 

 

(g)         All equipment, machinery, fixtures, and other real, immovable,
personal, movable and mixed property that is located on the Subject Oil and Gas
Interests and used (or held for use) in connection with the use, ownership or
operation of the Wells, including flow lines, pipelines, well pads, caissons,
tank batteries, equipment inventory, improvements (collectively, the
“Equipment”); and

 

(h)         Copies of all files, records and data relating to the properties and
interests described above, including, without limitation, all land, title, well
and contract files, operations, accounting, environmental, production and tax
records, and geological and geophysical data.

 

TO HAVE AND TO HOLD the Assets unto Assignee, its successors and assigns,
forever, subject to the following terms and conditions.

 

This Assignment binds and inures to the benefit of Assignor and Assignee and
their respective successors and assigns.

 

Each Assignor, for itself and its successors, does covenant and agree that it
will WARRANT and DEFEND title to the Assets unto Assignee, its successors and
assigns, against all persons claiming or to claim the whole or any part thereof,
by, through or under such Assignor, but not otherwise, and hereby warrants with
respect to the Assets assigned by it that title to such Assets is free and clear
of all liens, claims, security interests, mortgages, charges and encumbrances
arising by, through or under such Assignor, but not otherwise. Assignee shall be
and is hereby subrogated to all covenants and warranties of title by parties
heretofore given or made to either Assignor or its predecessors in title in
respect of any of the Assets. EXCEPT AS EXPRESSLY SET FORTH IN THE PRECEDING
SENTENCES OF THIS PARAGRAPH, THIS ASSIGNMENT IS MADE WITHOUT WARRANTY OF ANY
KIND, EITHER EXPRESS, IMPLIED OR STATUTORY. EACH ASSIGNOR EXPRESSLY DISCLAIMS
AND NEGATES ANY WARRANTY AS TO THE CONDITION OF ANY PERSONAL PROPERTY,
EQUIPMENT, FIXTURES AND ITEMS OF MOVEABLE PROPERTY COMPRISING ANY PART OF THE
ASSETS, INCLUDING (a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY,
(b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (c) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,
(d) ANY RIGHTS OF ASSIGNEE UNDER APPLICABLE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION, AND (e) ANY CLAIM BY ASSIGNEE FOR DAMAGES BECAUSE OF DEFECTS,
WHETHER KNOWN OR UNKNOWN, IT BEING EXPRESSLY UNDERSTOOD BY ASSIGNEE THAT SAID
PERSONAL PROPERTY, FIXTURES, EQUIPMENT, AND ITEMS ARE BEING CONVEYED TO ASSIGNEE
“AS IS”, “WHERE IS”, WITH ALL FAULTS, AND IN THEIR PRESENT CONDITION AND STATE
OF REPAIR.

 

B-2

 

  

At the request of Assignee but without further consideration, each Assignor
shall execute and deliver or use reasonable efforts to cause to be executed and
delivered such other instruments of conveyance and take such other actions as
Assignee reasonably may request to more effectively assign title to the Assets
to Assignee or put Assignee in possession of the Assets. If any of the Assets
are incorrectly described, the description shall be corrected upon proof of the
proper description.

 

This Assignment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.

 

This Assignment may be executed in several counterparts and all of such
counterparts together shall constitute one and the same instrument.

 

[Signature Pages Follow]

 

B-3

 

 

This Assignment has been executed by the parties hereto effective as of 7:00
a.m., Mountain Time, on November 1, 2011.

 

  ASSIGNORS:         AMERICAN EAGLE ENERGY INC.         By:     Name: Thomas G.
Lantz   Title: Vice President, Operations         ETERNAL ENERGY CORP.        
By:     Name: Brad Colby   Title: President         ASSIGNEE:       NEXTERA
ENERGY GAS PRODUCING, LLC         By:     Name: Lawrence A. Wall, Jr.   Title:
President

 

B-4

 

 

STATE OF   )     ) ss. COUNTY OF   )  

 

The foregoing instrument was acknowledged before me this _____ day of December,
2011, by Thomas G. Lantz as Vice President, Operations of American Eagle Energy
Inc., a Nevada corporation, on behalf of the corporation.

 

      Notary Public       Serial number, if any

 

(Seal, if any)

 

STATE OF   )     ) ss. COUNTY OF   )  

 

The foregoing instrument was acknowledged before me this _____ day of December,
2011, by Brad Colby as President of Eternal Energy Corp., a Nevada corporation,
on behalf of the corporation.

 

      Notary Public       Serial number, if any

 

(Seal, if any)

 

B-5

 

 

STATE OF   )     ) ss. COUNTY OF   )  

 

The foregoing instrument was acknowledged before me this _____ day of December,
2011, by Lawrence A. Wall, Jr. as President of NextEra Energy Gas Producing,
LLC, a Delaware limited liability company, on behalf of the limited liability
company.

 

      Notary Public       Serial number, if any

 

(Seal, if any)

 

B-6

 

 

EXHIBIT “C”

 

JOINT OPERATING AGREEMENT

  

C-1

 

 



[ex10-41pg01.jpg]

 

 

 

 

[ex10-41pg02.jpg]

 

 

 

 

[ex10-41pg03.jpg]

 

 

 

 

[ex10-41pg04.jpg]

 

 

 

 

[ex10-41pg05.jpg]

 

 

 

 

[ex10-41pg06.jpg]

 

 

 

 

[ex10-41pg07.jpg]

 

 

 

 

[ex10-41pg08.jpg]

 

 

 

 

[ex10-41pg09.jpg]

 

 

 

 

[ex10-41pg10.jpg]

 

 

 

 

[ex10-41pg11.jpg]

 

 

 

 

[ex10-41pg12.jpg]

 

 

 

 

[ex10-41pg13.jpg]

 

 

 

 

[ex10-41pg14.jpg]

 

 

 

 

[ex10-41pg15.jpg]

 

 

 

 

[ex10-41pg16.jpg]

 

 

 

 

[ex10-41pg17.jpg]

 

 

 

 

[ex10-41pg18.jpg]

 

 

 

 

[ex10-41pg19.jpg]

 

 

 

 

[ex10-41pg20.jpg]

 

 

 

 

[ex10-41pg21.jpg]

 

 

 

 

[ex10-41pg22.jpg]

 

 

 

 

[ex10-41pg23.jpg]

 

 

 

 

[ex10-41pg24.jpg]

 

 

 

 

[ex10-41pg25.jpg]

 

 

 

 

[ex10-41pg26.jpg]

 

 

 

 

[ex10-41pg27.jpg]

 

 

 

 

[ex10-41pg28.jpg]

 

 

 

 

[ex10-41pg29.jpg]

 

 

 

 

[ex10-41pg30.jpg]

 

 

 

 

[ex10-41pg31.jpg]

 

 

 

 

[ex10-41pg32.jpg]

 

 

 

 

[ex10-41pg33.jpg]

 

 

 

 

[ex10-41pg34.jpg]

 

 

 

 

[ex10-41pg35.jpg]

 

 

 

 

[ex10-41pg36.jpg]

 

 

 

 

[ex10-41pg37.jpg]

 

 

 

 

[ex10-41pg38.jpg]

 

 

 

 

[ex10-41pg39.jpg]

 

 

 

 

[ex10-41pg40.jpg]

 

 

 

 

[ex10-41pg41.jpg]

 

 

 

 

[ex10-41pg42.jpg]

 

 

 

 

[ex10-41pg43.jpg]

 

 

 

 

[ex10-41pg44.jpg]

 

 

 

 

[ex10-41pg45.jpg]

 

 

 



 

EXHIBIT “D”

 

FORM OF NON-FOREIGN STATUS AFFIDAVIT

 

NON-FOREIGN STATUS AFFIDAVIT

 

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform [______________________], a
[_______________] [__________________] (“Transferee”), whose mailing address is
[_______________________,] that withholding of tax is not required upon the
disposition of a U.S. real property interest by [__________________], a
[_______________] [__________________] (“Transferor”), the undersigned hereby
certifies the following on behalf of Transferor:

 

1.Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and Income Tax
Regulations);

 

2.Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of
the Income Tax Regulations;

 

3.Transferor’s U.S. employer identification number is [__-______]; and

 

4.Transferor’s office address is [_______________________].

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

EXECUTED effective as of the [____ day of _________], 2011.

 

  TRANSFEROR:       [_____________________________________________]      
______________________________________________      
______________________________________________      
______________________________________________

 

D-1

 

 

SWORN TO AND SUBSCRIBED BEFORE ME this ______ day of _____, 20__.

 

      Notary Public in and for the   State of [____________]           Printed
or Typed Name of Notary       My Commission Expires:        

 

D-2

 

 

EXHIBIT “E”

 

APPLICABLE CONTRACTS

 

1) That certain Joint Operating Agreement, dated October 26, 2006, by and
between Rover Resources, Inc., as operator, and Eternal Energy Corp., as
non-operator.

 

E-1

 

 

EXHIBIT “F”

 

form of oFFICER’S CERTIFICATE

 

[SELLER]

 

In satisfaction of the requirement set forth at Section 9.2(f) of that certain
Purchase and Sale Agreement dated as of [_____________], 2011 (the “Agreement”),
by and between American Eagle Energy Inc., a Nevada corporation (“AEE”), Eternal
Energy Corp., a Nevada corporation (“Eternal”), and NextEra Energy Gas
Producing, LLC, a Delaware limited liability company (“Buyer”), the undersigned,
acting for and on behalf of [AEE] / [Eternal], hereby certifies to Buyer that to
the best knowledge of the undersigned (capitalized terms used herein and not
otherwise defined shall have the meaning ascribed to them in the Agreement):

 

1.All representations and warranties of [AEE] / [Eternal] contained in the
Agreement are true and correct in all material respects on and as of the date
hereof, with the same force and effect as though such representations and
warranties have been made or given on and as of the date hereof; and

 

2.[AEE] / [Eternal] has performed, or complied with, in all material respects,
the agreements and covenants required by the Agreement to be performed and
satisfied by [AEE] / [Eternal] prior to or at the Closing.

 

IN WITNESS WHEREOF, this Officer’s Certificate is executed this [___] day of
[_________], 2011.



 

  [AMERICAN EAGLE ENERGY, INC.] /
[ETERNAL ENERGY CORP.]         By:     Name:      Title:  

 

F-1

 

 

EXHIBIT “G”

 

form of oFFICER’S CERTIFICATE

 

[BUYER]

 

In satisfaction of the requirement set forth at Section 9.2(f) of that certain
Purchase and Sale Agreement dated as of [_____________], 2011 (the “Agreement”),
by and between American Eagle Energy Inc., a Nevada corporation (“AEE”), Eternal
Energy Corp., a Nevada corporation (“Eternal,” and together with AEE,
“Sellers”), and NextEra Energy Gas Producing, LLC, a Delaware limited liability
company (“Buyer”), the undersigned, acting for and on behalf of Buyer, hereby
certifies to Seller that to the best knowledge of the undersigned (capitalized
terms used herein and not otherwise defined shall have the meaning ascribed to
them in the Agreement):

 

3.All representations and warranties of Buyer contained in the Agreement are
true and correct in all material respects on and as of the date hereof, with the
same force and effect as though such representations and warranties have been
made or given on and as of the date hereof; and

 

4.Buyer has performed, or complied with, in all material respects, the
agreements and covenants required by the Agreement to be performed and satisfied
by buyer prior to or at the Closing.

 

IN WITNESS WHEREOF, this Officer’s Certificate is executed this [___] day of
[_________], 2011.

 

NEXTERA ENERGY GAS PRODUCING, LLC       By:      Name: Lawrence A. Wall, Jr.  
Title: President

 

G-1

 

 

Schedule 5.9

Preferential Rights and other Third Party Rights

 

1) That certain Joint Operating Agreement, dated October 26, 2006, by and
between Rover Resources, Inc., as operator, and Eternal Energy Corp., as
non-operator.

 

S. 5.9-1

 